                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    IN RE: VOLKSWAGEN “CLEAN DIESEL”                     MDL No. 2672 CRB (JSC)

                                   6    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/               ORDER GRANTING IN PART AND
                                   7
                                                                                             DENYING IN PART DEFENDANTS’
                                   8    This Order Relates To:                               MOTIONS TO DISMISS
                                        MDL Dkt. Nos. 4533, 4534, 5162, 5287
                                   9

                                  10    Nemet v. Volkswagen Group of America, Inc.,
                                        No. 3:17-cv-04372-CRB
                                  11    _____________________________________/

                                  12          On September 18, 2015, the public learned that Volkswagen had been selling diesel cars in
Northern District of California
 United States District Court




                                  13   the United States since 2009 that were equipped with emission cheating software. Litigation

                                  14   ensued and VW quickly settled claims brought by consumers who owned or leased the cars as of

                                  15   September 18. This order addresses a lawsuit by a putative class of consumers with whom VW

                                  16   has not settled: consumers who had owned or leased an affected car but who resold the car or

                                  17   exited the lease before September 18. VW contends that these consumers were not injured by the

                                  18   fraud because they did not experience a drop in the resale value of the cars.

                                  19          The former owners rely on a well-accepted theory of injury (overpayment) but with a novel

                                  20   twist. They acknowledge that the price of the cars was likely inflated not only when they

                                  21   purchased them, but also when they resold them. Yet they contend that they did not recover all of

                                  22   their overpayment through resale because a portion of the premium they paid for a low-emission

                                  23   vehicle depreciated. To be clear, the former owners do not assert that their injury is equal to the

                                  24   entire amount by which the cars depreciated, only that a portion of the low-emission premium

                                  25   depreciated and that, because the premium was for a feature the cars never had, this extra

                                  26   depreciation is a loss that is attributable to VW’s deceit.

                                  27          Based on these relatively unique allegations—where consumers each purchased a car, a

                                  28   well-known depreciating asset, where they each paid a premium for a feature they did not receive,
                                   1   and where they resold the cars before learning that the feature was missing—the Court concludes

                                   2   that Plaintiffs have alleged an injury that is sufficiently concrete to survive a Rule 12(b)(1) motion

                                   3   to dismiss for lack of Article III standing. Whether this depreciation-based injury can be

                                   4   accurately quantified and whether the former owners’ losses are more than de minimis remains to

                                   5   be seen. But what matters at the pleading stage is that the fact of damage, rather than the amount

                                   6   of damage, is not speculative.

                                   7             A variety of other issues are also addressed in this order, including whether other injury

                                   8   allegations are sufficiently concrete, whether Plaintiffs’ RICO claims against Robert Bosch GmbH

                                   9   and Robert Bosch LLC are well pled, whether state law claims against VW are preempted or

                                  10   alternatively fail to satisfy Rules 8(a) and 9(b), and whether certain of the state law claims fail for

                                  11   miscellaneous reasons.

                                  12                                            I. BACKGROUND
Northern District of California
 United States District Court




                                  13             In 2009, VW began selling its VW and Audi branded TDI “clean diesel” vehicles, which it

                                  14   marketed as being low-emission, environmentally friendly, fuel efficient, and high performing.

                                  15   (Compl. ¶ 6.) Concealed was the fact that VW had installed software in these cars that caused

                                  16   their emission controls to perform one way during emissions testing, and another (less effective)

                                  17   way during normal driving conditions. (Id. ¶ 203.) During regular on-road use, the cars are

                                  18   alleged to have emitted nitrogen oxides (NOx) at levels that were sometimes 40 times higher than

                                  19   EPA’s legal limit. (Id. ¶¶ 10, 203.)

                                  20             On September 18, 2015, the public learned of the fraud when EPA issued a Notice of

                                  21   Violation to VW, alleging that the company’s use of the defeat device violated the Clean Air Act.

                                  22   (Id. ¶ 344.) Consumers nationwide responded by filing hundreds of lawsuits. The Judicial Panel

                                  23   on Multidistrict Litigation transferred those cases here. The Court then appointed Lead Plaintiffs’

                                  24   Counsel and a Plaintiffs’ Steering Committee (PSC), which filed a consolidated class action

                                  25   complaint against VW, related entities, and Bosch (who allegedly assisted in developing and

                                  26   implementing the defeat device). The consolidated complaint was on behalf of all persons and

                                  27   entities in the United States who purchased or leased an affected vehicle. (See Dkt. No. 1804

                                  28   ¶ 424.)
                                                                                           2
                                   1             Settlement talks began almost immediately, and VW and Bosch soon agreed to a series of

                                   2   settlements to compensate consumers who were registered owners or lessees of the cars as of

                                   3   September 18, 2015.1 (See Dkt. Nos. 2102, 3229, 3230.) Excluded from the settlement class

                                   4   definitions were Plaintiffs here: all persons and entities in the United States who “owned, leased,

                                   5   or otherwise acquired” an affected vehicle but who “no longer owned, held an active lease for, or

                                   6   otherwise had a legal interest in that Eligible Vehicle on or after September 18, 2015.” (Compl.

                                   7   ¶ 401.)

                                   8             Plaintiffs filed this lawsuit after the Court approved the PSC-led settlements. They

                                   9   contend that VW, VW related entities (such as Audi), Bosch, and certain individual defendants

                                  10   engaged in a racketeering enterprise in violation of RICO, and that VW also violated 21 states’

                                  11   consumer protection and false advertising laws by deceiving consumers about its vehicles. The

                                  12   complaint also includes a claim for violation of the Magnuson-Moss Warranty Act, but Plaintiffs
Northern District of California
 United States District Court




                                  13   have agreed not to pursue that claim. (See Pls.’ Opp’n, Dkt. No. 4713 at 11.)

                                  14             VW and Bosch have filed motions to dismiss the complaint.
                                  15                                               II. STANDING

                                  16             To have standing to sue in federal court, Plaintiffs must establish (1) that they have

                                  17   suffered an injury in fact, (2) that their injury is fairly traceable to Defendants’ conduct, and (3)

                                  18   that their injury will likely be redressed by a favorable decision. See Lujan v. Defenders of

                                  19   Wildlife, 504 U.S. 555, 560-61 (1992). To establish the first of these elements, Plaintiffs must

                                  20   demonstrate that they “suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

                                  21   particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc. v. Robins,

                                  22   136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at 560). “At the pleading stage, general

                                  23   factual allegations of injury resulting from the defendant’s conduct may suffice . . . .” Lujan, 504

                                  24   U.S. at 561.

                                  25             Plaintiffs allege that they were injured by VW’s emissions fraud in three ways. First, they

                                  26   contend that they overpaid to purchase and lease the class vehicles—paying a “clean diesel”

                                  27
                                       1
                                  28    The settlements also covered certain consumers who became registered owners of the cars after
                                       September 18, 2015. (See Dkt. Nos. 1685 ¶ 2.16; 2894 ¶ 2.23.)
                                                                                      3
                                   1   premium for cars that were supposed to, but did not, have low emissions. (See, e.g., Compl. ¶¶ 13,

                                   2   379-82.) Second, they contend that they paid financing and leasing fees for the class vehicles,

                                   3   which they would not have paid, or which would have been less, had they known about the cars’

                                   4   actual emission levels. (Id. ¶¶ 13-14, 383.) Third, they contend that even if they did not each pay

                                   5   a premium to buy or lease a class vehicle, they were still injured because they never would have

                                   6   bought or leased the cars in the first place if they had known about the fraud. (Id. ¶ 384.)

                                   7           VW argues that the allegations are insufficient to support an injury in fact under any of

                                   8   these theories. In ruling on VW’s challenge, which is a facial challenge to federal jurisdiction, the

                                   9   Court “must accept as true all material allegations of the complaint and must construe the

                                  10   complaint in favor of the complaining party.” Warth v. Seldin, 422 U.S. 490, 501 (1975).

                                  11   A.      Payment of a “Clean Diesel” Premium

                                  12           In considering whether Plaintiffs were injured by paying a “clean diesel” premium, the
Northern District of California
 United States District Court




                                  13   Court discusses former owners and former lessees of the class vehicles separately.

                                  14           1.      Former Owners

                                  15           Plaintiffs contend that they overpaid for the class vehicles because they paid a premium for

                                  16   a feature—low emissions—that they did not receive. When a consumer overpays for a product

                                  17   because of the seller’s conduct, the overpayment is ordinarily “a quintessential injury-in-fact.”

                                  18   Maya v. Centex Corp., 658 F.3d 1060, 1069 (9th Cir. 2011). But the purchasing Plaintiffs here are

                                  19   in a unique situation, because they resold the class vehicles before VW’s emissions fraud was

                                  20   public knowledge. So even though they purchased the cars at a price that did not take into account

                                  21   the fraud, they also sold them at a price that did not take into account the fraud. (See Compl. ¶ 4

                                  22   (acknowledging that, because they sold the class vehicles before VW’s fraud was known,

                                  23   Plaintiffs “might have escaped the . . . injury of lost resale value”).)

                                  24           Plaintiffs respond by arguing that, although they sold the cars before they or the new

                                  25   purchasers knew about the emissions fraud, they were not able to recover the entire “clean diesel”

                                  26   premium through resale. The reason they were not able to do so, they argue, is because of

                                  27   depreciation.

                                  28           Of course, vehicle depreciation is a fact of life: as vehicles age they decline in value, and
                                                                                           4
                                   1   this decline is not a loss that is treated as an injury by the law. But Plaintiffs do not argue that VW

                                   2   is somehow responsible for the natural depreciation of the class vehicles; what they argue is that

                                   3   they were not able to fully recover the premium VW charged for the cars because a portion of the

                                   4   premium effectively depreciated. And because the premium was for a feature they did not receive,

                                   5   Plaintiffs contend that they were injured by the amount of the premium that they were not able to

                                   6   recover through resale.

                                   7          It is easiest to understand Plaintiffs’ argument through examples. Assume that the

                                   8   purchase price of a new VW car without a “clean diesel” premium is $30,000. If the value of the

                                   9   car depreciates by 20% during the first year, its value will decline by $6,000, leaving a resale

                                  10   value of $24,000.

                                  11
                                                                    Scenario 1: No “Clean Diesel” Premium
                                  12
Northern District of California
 United States District Court




                                                             Purchase price                                    $30,000
                                  13
                                                             Depreciation rate                                 20%
                                  14
                                                             Value after 1 year                                $24,000
                                  15
                                                             Decline in value from original purchase price $6,000
                                  16

                                  17          Now assume that the same car is sold with a “clean diesel” premium of $6,000. Using the
                                  18   same 20% depreciation rate, the car’s value will now decline by $7,200 during the first year,
                                  19   leaving a resale value of $28,800.
                                  20
                                                                      Scenario 2: “Clean Diesel” Premium
                                  21
                                                             Purchase price ($6,000 premium)                   $36,000
                                  22
                                                             Depreciation rate                                 20%
                                  23
                                                             Value after 1 year                                $28,800
                                  24
                                                             Decline in value from original purchase price $7,200
                                  25

                                  26          The “clean diesel” premium increased depreciation. This is because of the relationship
                                  27   between vehicle purchase price and depreciation: assuming the depreciation rate is fixed, a higher
                                  28   purchase price will invariably lead to a higher depreciation amount. In Scenario 2, the “clean
                                                                                         5
                                   1   diesel” premium raises the vehicle purchase price from $30,000 to $36,000. Multiplying this

                                   2   $6,000 increase by a 20% depreciation rate, the premium also raises year one depreciation by

                                   3   $1,200. Or put differently, the premium itself depreciates by 20% after one year of use: a

                                   4   consumer pays $6,000 for “clean diesel” attributes and, if sold after one year, sells those attributes

                                   5   for $4,800.

                                   6           In a market without fraud, the $1,200 difference in depreciation between a $30,000 car and

                                   7   a $36,000 car would simply reflect a cost of buying a more expensive depreciating asset. But if

                                   8   the increase in the purchase price is attributable to a premium charged by the seller for a certain

                                   9   feature, and the car does not have that feature, then the $1,200 increase plausibly represents a loss

                                  10   that is attributable to the seller’s deceit.

                                  11           Plaintiffs contend that this is what happened to them. They allege that they paid a

                                  12   premium for VW’s vehicles, not knowing that the vehicles lacked a feature—low emissions—that
Northern District of California
 United States District Court




                                  13   supported the premium. And even though they sold these cars before the emissions fraud came to

                                  14   light, they were not able to recover the entire premium because, by increasing the cost of the cars,

                                  15   the premium also increased the amount by which the cars depreciated.

                                  16           Neither Plaintiffs nor VW has cited to any decision in which a court has either accepted or

                                  17   rejected this depreciation-based theory of injury. The case that is most analogous, a case VW

                                  18   cites, is Licul v. Volkswagen Group of America, Inc., No. 13-61686-CIV, 2013 WL 6328734 (S.D.

                                  19   Fla. Dec. 5, 2013), where the court held that the original purchaser of a latently defective vehicle

                                  20   did not suffer a loss when she resold the vehicle before the defect was discovered. See id. at *5

                                  21   (“[Plaintiff] purchased the Jetta at a price that did not take account of the defect, and she sold the

                                  22   Jetta at a price that did not take account of the defect.”). But the Licul court did not consider the

                                  23   effect of depreciation on the potential resale value of the vehicle there; nor did the plaintiff in

                                  24   Licul allege that she paid a specific premium for an attribute that she did not receive. Licul is

                                  25   therefore not particularly instructive.

                                  26           VW also attempts to link this case with two other lines of cases, but neither line is

                                  27   implicated here. First, VW compares Plaintiffs to “in-and-out traders” who buy and sell stock

                                  28   before fraud by the issuer is revealed. Courts have held that traders like these are not injured by
                                                                                          6
                                   1   their stock purchase. See, e.g., Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 342 (2005) (holding

                                   2   that stock purchasers do not suffer a loss the moment they purchase stock at an inflated price due

                                   3   to the issuer’s fraud, but only when they sell the stock after “the truth makes its way into the

                                   4   marketplace”). The analogy with this case is inapt because, unlike vehicles, stock does not

                                   5   naturally depreciate. So even if a trader purchases stock for a premium on account of fraud, none

                                   6   of the premium will be lost if the trader sells the stock before the fraud is revealed.

                                   7          Second, VW compares this case to those in which consumers have alleged that they

                                   8   overpaid for defective vehicles, even when the defect has not manifested and is unlikely to

                                   9   manifest in the future. Courts have dismissed cases based on claims like these for failure to

                                  10   establish an injury in fact. See, e.g., Cahen v. Toyota Motor Corp., 147 F. Supp. 3d 955, 968

                                  11   (N.D. Cal. 2015) (dismissing complaint when “plaintiffs [did] not allege that any consumer,

                                  12   outside the realm of controlled experiments, has ever been a victim of [the harm that might be
Northern District of California
 United States District Court




                                  13   caused by the alleged defect]”), aff’d, 717 F. App’x 720 (9th Cir. 2017); Tae Hee Lee v. Toyota

                                  14   Motor Sales, U.S.A., Inc., 992 F. Supp. 2d 962, 972 (C.D. Cal. 2014) (dismissing complaint when

                                  15   plaintiffs acknowledged that the vehicle systems they challenged “perform[ed] as described”).

                                  16   These cases do not shed light on Plaintiffs’ depreciation-based theory of injury; they are also

                                  17   clearly distinguishable. Underlying these no-injury defect cases is a critical eye toward allegations

                                  18   of overpayment for vehicles that essentially work as advertised. That is not the case here.

                                  19   Plaintiffs allege that the class vehicles emitted NOx at levels up to 40 times the legal limit from

                                  20   the moment they were put in use. (See Compl. ¶¶ 10, 203.)2

                                  21
                                       2
                                  22     Once a reply is filed, the local rules explain that “no additional memoranda, papers or letters may
                                       be filed without prior Court approval,” except (1) when new evidence has been submitted in the
                                  23   reply, or (2) “[b]efore the noticed hearing date, counsel may bring to the Court’s attention a
                                       relevant judicial opinion published after the date the opposition or reply was filed.” Civil L.R. 7-
                                  24   3(d) (emphasis added). After the hearing, VW and Bosch each filed a notice of supplemental
                                       authorities, and VW also filed a statement of recent decision. (Dkt. Nos. 5282, 5286, 5341.) The
                                  25   Court did not approve these filings and they do not meet either of Rule 7-3(d)’s exceptions. The
                                       two notices of supplemental authorities are also filled with citations to cases that were decided
                                  26   before the hearing here. VW and Bosch’s belated reliance on these cases, and their arguments for
                                       why they apply, flout the local rules. These supplemental filings have not been considered, and
                                  27   Plaintiffs’ motion to strike them is GRANTED. (Dkt. No. 5287.)

                                  28   As to VW’s statement of recent decision, which identified In re Johnson & Johnson Talcum
                                       Powder Products Marketing, Sales Practices & Liability Litigation, No. 17-2980, -- F.3d ----,
                                                                                      7
                                   1          VW also cites to the declaration of Professor Robert H. Klonoff that the PSC submitted in

                                   2   support of the prior consumer settlements. Professor Klonoff, a law professor, stated there that

                                   3   “individuals who sold their vehicles prior to disclosure of the fraud . . . suffered no economic

                                   4   harm, since they sold their vehicles before the announcement of the fraud and the resulting price

                                   5   drop of the vehicles.” (Dkt. No. 1976-1 ¶ 79.) This evidence is not helpful to VW here for three

                                   6   reasons. First, it does not appear that Professor Klonoff considered the effects of depreciation in

                                   7   his analysis. Second, the declaration is outside the complaint and VW does not claim to be

                                   8   mounting a factual attack on standing such that the Court could rely on extrinsic evidence. See

                                   9   Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). And third, Professor

                                  10   Klonoff does not purport to be an expert on economics or vehicle depreciation, so he may not be

                                  11   sufficiently qualified to render an expert opinion on the depreciation question at issue.

                                  12          Without any caselaw on point, the ultimate question is whether, when the allegations are
Northern District of California
 United States District Court




                                  13   taken as true, Plaintiffs have identified a “concrete and particularized” injury. Lujan, 504 U.S. at

                                  14   560. There are two questions that must be answered to make this determination here. First, is the

                                  15   theory of injury plausible? Second, are the allegations sufficient to support that Plaintiffs did pay

                                  16   a premium for the class vehicles and that they did not get what they paid for?

                                  17          The two scenarios laid out above answer the first question affirmatively. These scenarios

                                  18   illustrate that when a premium is charged for a depreciating asset, the premium will plausibly

                                  19   increase the total amount by which the asset depreciates. And if the premium is for a feature that

                                  20   the asset does not actually have, then the original purchaser cannot recover the full value of the

                                  21   premium through resale because of depreciation. The amount of the premium that is

                                  22   unrecoverable plausibly constitutes overpayment, which is “a quintessential injury-in-fact.”

                                  23   Maya, 658 F.3d at 1069.

                                  24          The second question (which has two subparts) requires an examination of the actual facts

                                  25   alleged rather than of hypotheticals. Subpart one: do the allegations support that Plaintiffs paid a

                                  26

                                  27   2018 WL 4292359, at *1 (3d Cir. Sept. 6, 2018), a decision that postdated the hearing here, that
                                       submission was also improper because VW did not first obtain the Court’s approval to file it. In
                                  28   any event, the Court has reviewed the decision and has determined that it does not affect the
                                       analysis.
                                                                                       8
                                   1   premium for the class vehicles? They do. The class vehicles are VW’s 2.0-liter and 3.0-liter TDI

                                   2   diesel engine vehicles, model years 2009 through 2016. (See Compl. ¶ 9.) Plaintiffs allege that

                                   3   VW charged 7 to 27 percent more for the 2.0-liter TDIs over the non-diesel versions. (Compl.

                                   4   ¶ 379.) As an example, they highlight the 2015 Passat. The non-diesel version started at $21,340,

                                   5   while the diesel version started at $27,100, a price that was approximately 27 percent higher and

                                   6   $6,000 more than the non-diesel. (Id.) Fewer specifics are offered for the 3.0-liter vehicles. But

                                   7   because the distinguishing characteristics of the cars, which are discussed more below, were

                                   8   allegedly the same for both the 2.0-liter and 3.0-liter versions, it is plausible that these cars also

                                   9   sold for a premium. (See, e.g., Compl. ¶ 302 (alleging that in 2012 VW used the same “clean

                                  10   diesel” brochure for six models of TDIs then on the market, one of which was the Touareg, a 3.0-

                                  11   liter model).)

                                  12           Subpart two: do the allegations support that Plaintiffs did not get what they paid for in
Northern District of California
 United States District Court




                                  13   return for the premium? They do. Plaintiffs allege that they paid a premium for “low-emission,

                                  14   environmentally friendly vehicles, with high fuel economy and exceptional performance.”

                                  15   (Compl. ¶ 6.) They also allege that, in fact, the class vehicles emitted NOx, a toxic pollutant that

                                  16   produces smog and leads to environmental and health problems, at levels up to 40 times the legal

                                  17   limit. (Id. ¶¶ 10, 203.) Given the cars’ NOx emissions, it would be reasonable for the trier of fact

                                  18   to conclude that the cars were not “low-emission” or “environmentally friendly” as advertised. It

                                  19   is therefore plausible that Plaintiffs paid a premium for something they did not receive. And given

                                  20   the workings of depreciation, it is also plausible that they did not recover the entire amount of this

                                  21   premium through resale.

                                  22           VW responds by flagging what it argues are shortcomings with Plaintiffs’ pleading of the

                                  23   “clean diesel” premium. The first of these, VW argues, is that the complaint “lacks any factual

                                  24   allegations showing that any portion of the difference—let alone the entire difference—in price

                                  25   between the TDI and gasoline vehicles stems specifically from lower NOx emissions, as opposed

                                  26   to other factors.” (VW Mot., Dkt. No. 4534 at 37.) Because of this, VW contends that Plaintiffs

                                  27   have not sufficiently pled that they paid a premium for something that they did not receive—a

                                  28   vehicle with lower NOx emissions.
                                                                                           9
                                   1             It is true that Plaintiffs have not pled that they paid a premium specifically for lower NOx

                                   2   emissions. Yet they do not need to. For if they each paid a premium for a low-emission vehicle,

                                   3   and they each received a vehicle that emitted unreasonably high amounts of NOx, it would be

                                   4   reasonable to conclude that they did not get what they paid for. This is because a premium for low

                                   5   emissions reasonably can be viewed as covering all vehicle emissions, including NOx.

                                   6             As alleged, there is also no reason to doubt that Plaintiffs each paid a premium for a car

                                   7   with low emissions. The complaint includes detailed allegations about how low emissions were

                                   8   “the identifying characteristic” of the class vehicles and formed the basis for VW’s marketing of

                                   9   them. (Id. ¶ 380.) Plaintiffs explain that diesel engine cars were known to have better fuel

                                  10   efficiency than gasoline engine cars, but that diesel’s Achilles’ heel was its emission of “thick,

                                  11   toxic smoke full of dangerous and destructive pollutants.” (Compl. ¶ 181; see also id. ¶ 185.)

                                  12   Through “millions of dollars in research and development,” VW claimed to have solved these
Northern District of California
 United States District Court




                                  13   “environmental problems.” (Id. ¶ 179.) And VW’s asserted breakthrough was a key point that it

                                  14   championed in advertising. (See, e.g., Compl. ¶ 290 (advertising that the Jetta TDI had “Ultra low

                                  15   emissions”); ¶ 302 (advertising that “[t]hese are not the kind of diesel engines that you find

                                  16   spewing sooty exhaust like an old 18-wheeler”).) Plaintiffs’ assertion that they paid a premium

                                  17   for a low-emission vehicle is entirely plausible in light of these allegations.

                                  18             VW next notes that the alleged premium was not just for a vehicle with low emissions, but

                                  19   also for a vehicle with “high fuel economy” and “exceptional performance.” (Compl. ¶ 6.) As to

                                  20   these other features, VW contends that there are no well-pled allegations supporting that the class

                                  21   vehicles did not provide what was promised. So, VW asserts, the amount of money that Plaintiffs

                                  22   paid specifically for a low-emission vehicle is speculative, and the amount that was not recovered

                                  23   through depreciation is even more speculative, making Plaintiffs’ injuries entirely “‘conjectural’ or

                                  24   ‘hypothetical’” rather than “actual or imminent” as required to satisfy Article III. Lujan, 504 U.S.

                                  25   at 560.

                                  26             If, as alleged, low emissions was one of several features in a “clean diesel” package for

                                  27   which Plaintiffs paid a premium, it indeed may be challenging for Plaintiffs to prove the amount

                                  28   that they paid specifically for low emissions. And it is doubtful that Plaintiffs’ overpayment
                                                                                          10
                                   1   would have been equivalent to the entire cost of the package if the package also included features

                                   2   that Plaintiffs received. Each Plaintiff’s overpayment, then, may have only represented a fraction

                                   3   of the $6,000 average premium paid for the “clean diesel” package. And their economic losses

                                   4   were likely even less because they probably recovered most of the premium through resale. Only

                                   5   the amount of the premium that depreciated and could not be recovered through resale would be a

                                   6   concrete injury.

                                   7          At this stage in the proceedings, however, these concerns are premature. They highlight

                                   8   uncertainty about the “amount of damage;” yet only the “fact of damage” matters at the pleading

                                   9   stage. See Mendoza v. Zirkle Fruit Co., 301 F.3d 1163, 1171 (9th Cir. 2002). Mendoza makes

                                  10   this distinction clear. There, a group of agricultural workers brought a RICO claim against

                                  11   agricultural companies that allegedly hired undocumented immigrants. The agricultural workers

                                  12   argued that this practice depressed their wages. Id. at 1166. In dismissing the complaint, the
Northern District of California
 United States District Court




                                  13   district court had held that the workers’ losses were speculative and not concrete because many

                                  14   intervening factors could have interfered with their wages. Id. at 1170-71; see also Mendoza v.

                                  15   Zirkle Fruit Co., No. CS-00-3024-FVS, 2000 WL 33225470, at *9-10 (E.D. Wash. Sept. 27,

                                  16   2000). The Ninth Circuit reversed, noting that

                                  17                  it is important to distinguish between uncertainty in the fact of
                                                      damage and in the amount of damage. That wages would be lower if,
                                  18
                                                      as alleged, the growers relied on a workforce consisting largely of
                                  19                  undocumented workers, is a claim at least plausible enough to survive
                                                      a motion to dismiss, whatever difficulty might arise in establishing
                                  20                  how much lower the wages would be.
                                  21   Mendoza, 301 F.3d at 1171 (citation omitted). The Ninth Circuit also explained that complex
                                  22   questions about the amount of the plaintiffs’ damages were best addressed after the pleading stage:
                                  23                  [T]he workers must be allowed to make their case through
                                  24                  presentation of evidence, including experts who will testify about the
                                                      labor market, the geographic market, and the effects of the illegal
                                  25                  scheme. Questions regarding the relevant labor market and the
                                                      growers’ power within that market are exceedingly complex and best
                                  26                  addressed by economic experts and other evidence at a later stage in
                                                      the proceedings.
                                  27

                                  28
                                                                                        11
                                   1   Id.3 As Mendoza shows, and as district courts in the circuit have also noted, “Plaintiffs are not

                                   2   required to quantify their damages . . . in order to establish injury for Article III purposes,” so long

                                   3   as “the fact of injury is not speculative.” Los Gatos Mercantile, Inc. v. E.I. DuPont De Nemours

                                   4   & Co., No. 13-cv-01180-BLF, 2015 WL 4755335, at *15 (N.D. Cal. Aug. 11, 2015).

                                   5          The fact of damage is not speculative here. When the allegations are taken as true and

                                   6   construed in the light most favorable to Plaintiffs, it is plausible that some portion of the $6,000

                                   7   average “clean diesel” premium was for a vehicle with low emissions, which is a feature that the

                                   8   class vehicles did not have. These allegations, combined with the plausible theory that a portion

                                   9   of the premium depreciated before Plaintiffs resold the cars, are sufficient at the pleading stage to

                                  10   support an injury in fact.

                                  11          2.      Former Lessees

                                  12          The proposed class also includes persons who leased a VW TDI vehicle if their lease
Northern District of California
 United States District Court




                                  13   ended before September 18, 2015. Plaintiffs contend that these former lessees were also harmed

                                  14   by the emissions fraud because VW used its vehicles’ initial purchase prices to set lease payments,

                                  15   and for the class vehicles the initial purchase prices were inflated by the “clean diesel” premium.

                                  16   Each lease payment, then, contained an amount that Plaintiffs contend was directly attributable to

                                  17   the inflated premium, and Plaintiffs assert that class members “were injured in that amount, which

                                  18   they paid for a feature they did not receive.” (Compl. ¶ 14.)

                                  19          The former lessees’ premium-related injury theory is more straightforward than the former

                                  20   owners’ theory. Unlike former owners, former lessees did not have the opportunity to resell the

                                  21   class vehicles because they did not own them. So even though their leases ended before VW’s

                                  22   fraud was known, they were plausibly injured if, as alleged, their lease payments were artificially

                                  23   inflated by a premium for a low-emission vehicle.

                                  24          VW nevertheless challenges the former lessees’ theory, noting that the lease payments for

                                  25
                                       3
                                  26     The Mendoza court made these statements in a section of its opinion that addressed whether
                                       proximate cause was well pled for the plaintiffs’ RICO claims. But the court was specifically
                                  27   addressing whether the measure of harm was “speculative,” id. at 1170, a consideration made not
                                       only in analyzing RICO proximate cause but also in analyzing Article III’s injury-in-fact
                                  28   requirement. Further, immediately after the just quoted discussion, the court held that the
                                       plaintiffs had also satisfied Article III for the same reasons. See id. at 1172.
                                                                                           12
                                   1   each vehicle were allegedly based on the difference between the vehicle’s initial purchase price

                                   2   and “residual value,” with the residual value being the vehicle’s estimated value at the end of the

                                   3   lease term. (See id. (acknowledging that lease rates were based in part on the vehicles’ residual

                                   4   value).) Because of this, VW argues that even if the purchase price of the cars was inflated when

                                   5   Plaintiffs entered into their leases, so was the residual value, as both values would have taken into

                                   6   account the “clean diesel” premium.

                                   7          VW is correct that, based on the lease formula that Plaintiffs identify, both the initial

                                   8   purchase price and the residual value of the class vehicles would have included an amount

                                   9   attributable to the “clean diesel” premium. But VW overlooks that the residual value also would

                                  10   have plausibly taken into account depreciation. Because of depreciation, the value of the premium

                                  11   would be expected to decline between the initial purchase price and the residual value, which

                                  12   would mean that lease payments would have been higher because of the premium.
Northern District of California
 United States District Court




                                  13          Examples are again helpful. Assume a $30,000 purchase price for a new VW car without a

                                  14   “clean diesel” premium, a 20% depreciation rate, a one-year lease, and monthly lease payments.

                                  15   Using the formula that Plaintiffs allege VW used, the total lease amount will be equal to the

                                  16   difference between the initial purchase price ($30,000) and the residual value of the car after one

                                  17   year. In this example, the residual value will be $24,000, as the car will decline in value by 20%

                                  18   after one year due to depreciation. The difference between the initial purchase price and the

                                  19   residual value is $6,000. Dividing this amount by 12 leads to monthly lease payments of $500.

                                  20

                                  21                  Lease Scenario 1: No “Clean Diesel” Premium / One-Year Lease
                                  22                  Purchase price                                       $30,000
                                  23                  Depreciation rate                                    20%
                                  24                  Vehicle’s residual value                             $24,000
                                  25                  Total cost of lease                                  $6,000
                                  26                  Monthly payments                                     $500
                                  27

                                  28
                                                                                        13
                                   1          Now assume that a $6,000 “clean diesel” premium is added to the initial price for the same

                                   2   car, raising the purchase price to $36,000. The residual value at the end of the lease will now be

                                   3   $28,800, which represents a 20% decline in value due to depreciation. The difference between the

                                   4   initial purchase price and the residual value is now $7,200. And dividing this amount by 12 leads

                                   5   to monthly lease payments of $600.

                                   6

                                   7                    Lease Scenario 2: “Clean Diesel” Premium / One-Year Lease
                                   8                    Purchase price ($6,000 premium)                        $36,000
                                   9                    Depreciation rate                                      20%
                                  10                    Vehicle’s residual value                               $28,800
                                  11                    Total cost of lease                                    $7,200
                                  12                    Monthly payments                                       $600
Northern District of California
 United States District Court




                                  13

                                  14          These examples show, under the lease formula alleged, that when the initial purchase price

                                  15   of a VW vehicle increases, the lease payments will also increase—a result that is consistent with

                                  16   common knowledge. (It is not surprising that a $50,000 vehicle would cost more to lease than a

                                  17   $20,000 vehicle.) Applied here, this means that if the “clean diesel” premium increased the initial

                                  18   purchase price of the class vehicles, as Plaintiffs allege, then the amount of Plaintiffs’ lease

                                  19   payments also would have risen. In arguing to the contrary—asserting that the lease payments

                                  20   would not have been affected by the premium because the premium would have been included in

                                  21   both the initial purchase price and the residual value—VW does not take into account

                                  22   depreciation.

                                  23          If the amount of Plaintiffs’ lease payments increased because of the “clean diesel”

                                  24   premium, then Plaintiffs were plausibly injured. This is because Plaintiffs allege that the premium

                                  25   was in part for the benefit of low emissions, which is a feature that VW did not provide. Similar

                                  26   to the former owners, the former lessees will eventually need to identify with more precision the

                                  27   amount of the premium that was specifically for low emissions. But at this stage, the fact of

                                  28   damage is concrete. See Mendoza, 301 F.3d at 1171; Los Gatos Mercantile, 2015 WL 4755335, at
                                                                                         14
                                   1   *15. The former lessees’ injury allegations are therefore sufficient to support Article III standing.

                                   2                                                   * * *

                                   3          Plaintiffs’ first theory of injury—that they were injured when they paid a premium for

                                   4   something they did not receive—is well pled. The Court now moves on to address the other two

                                   5   alleged injuries: Plaintiffs’ payment of financing charges and leasing fees and Plaintiffs’ assertion

                                   6   that they were injured when they purchased and leased the class vehicles even if they did not pay a

                                   7   premium.

                                   8   B.     Financing Charges and Leasing Fees

                                   9          Plaintiffs who purchased class vehicles assert that they were also injured when they paid

                                  10   inflated financing fees, and Plaintiffs who leased class vehicles assert that they were also injured

                                  11   when they paid lease acquisition and lease termination fees, which they contend they would not

                                  12   have paid if they had known about VW’s emissions fraud. (Compl. ¶¶ 13-14.)
Northern District of California
 United States District Court




                                  13          The complaint does not include much detail on these fees, but Plaintiffs indirectly allege

                                  14   that the financing fees, at least, increased in proportion to the price of the financed vehicles. (See

                                  15   Compl. ¶ 13 (alleging that if the “clean diesel” premium was 27% of the vehicle purchase price,

                                  16   then 27% of the financing charges would have been on account of the premium); see also Pls.’

                                  17   Opp’n, Dkt. No. 4713 at 33 (asserting that the financing fees were “inflated as a result of the

                                  18   clean-diesel premium they paid”).) Taking these allegations as true, the increased financing fees

                                  19   are fairly traceable to VW’s conduct. The “clean diesel” premium plausibly increased the price of

                                  20   the financed vehicles, which in turn would have led directly to higher financing fees.

                                  21          In arguing that the financing fees are not traceable to it, VW contends that these fees are

                                  22   dependent on many factors, such as applicants’ “personal finances, credit ratings, willingness to

                                  23   take loans, occupations, and the state of the auto financing market in general and in their own

                                  24   areas.” (VW Mot. at 40.) This may be true, but even if these factors affected the amount of the

                                  25   financing fees, the “clean diesel” premium would have marginally increased those fees in an

                                  26   amount proportional to the price of the financed vehicles; and this marginal increase is fairly

                                  27   traceable to VW.

                                  28
                                                                                         15
                                   1          As an example of this marginal increase, assume that an individual with robust personal

                                   2   finances and a good credit rating (named Allison) is able to finance a new $30,000 VW vehicle at

                                   3   a low interest rate and with a 1% financing fee. The dollar amount of Allison’s financing fee will

                                   4   be $300. If Allison instead purchases a $36,000 “clean diesel” vehicle, again with a 1% financing

                                   5   fee, then the dollar amount of the financing fee will rise to $360, a 20% increase.

                                   6
                                                                          Financing Scenario 1: Allison
                                   7
                                                                        No “Clean Diesel” Premium “Clean Diesel” Premium
                                   8
                                               Purchase Price           $30,000                           $36,000
                                   9
                                               Financing fee rate       1%                                1%
                                  10
                                               Financing fee amount $300                                  $360
                                  11
                                               % Increase                                                 20%
                                  12
Northern District of California
 United States District Court




                                  13          Now take the same two scenarios, but replace Allison with an individual with shaky

                                  14   personal finances and a poor credit rating (named Matthew). Due to his finances, Matthew must

                                  15   pay a high interest rate and a 2% financing fee to finance his purchase of a VW vehicle. Yet

                                  16   although Matthew’s financing fee is greater than Allison’s, the dollar amount of Matthew’s

                                  17   financing fee, like Allison’s, will rise by 20% in the “clean diesel” scenario.

                                  18
                                                                         Financing Scenario 2: Matthew
                                  19
                                                                        No “Clean Diesel” Premium “Clean Diesel” Premium
                                  20
                                               Purchase Price           $30,000                           $36,000
                                  21
                                               Financing fee rate       2%                                2%
                                  22
                                               Financing fee amount $600                                  $720
                                  23
                                               % Increase                                                 20%
                                  24

                                  25          Even though Allison and Matthew pay different financing fees due to their personal

                                  26   finances, both of them experience a 20% increase in their fee from buying a “clean diesel.” Thus,

                                  27   regardless of the individual factors that are considered in setting the financing fee percentage

                                  28
                                                                                         16
                                   1   (personal finances, credit ratings, etc.), a portion of the fee is directly attributable to VW’s

                                   2   challenged conduct.

                                   3          Because Plaintiffs allege that the amount of their financing fees increased in proportion to

                                   4   vehicle purchase price, their injury from increased fees is not “dependent upon many factors” in

                                   5   the same way that the alleged injury was in Kaing v. Pulte Homes, Inc., No. 09-5057 SC, 2010

                                   6   WL 625365 (N.D. Cal. Feb. 18, 2010), aff’d sub nom. Kaing v. Pultegroup, Inc., 464 F. App’x 630

                                   7   (9th Cir. 2011), a case on which VW relies. The court in Kaing held that a decline in the value of

                                   8   the plaintiff’s home was not fairly traceable to the defendant developer’s practice of selling other

                                   9   homes in the neighborhood to unqualified buyers because any loss was dependent upon many

                                  10   factors, including a general weakening economy and unemployment and health problems

                                  11   experienced by the other residents in the neighborhood. See id. at *6.

                                  12          As noted above, here too there may have been many factors that affected the financing fees
Northern District of California
 United States District Court




                                  13   for the class vehicles; but as alleged, the amount of these fees that is tied to VW’s emissions fraud

                                  14   is capable of being identified, as it is tied to the percent by which the vehicles’ purchase price

                                  15   increased because of the “clean diesel” premium. Causation here, then, is much clearer than in

                                  16   Kaing where there was no identified way to tie the defendant developer’s practices to a specific

                                  17   decline in the value of plaintiff’s home.

                                  18          Unlike the financing fees, Plaintiffs do not allege that the lease acquisition and lease

                                  19   termination fees increased in proportion to the cost of the lease. Instead, Plaintiffs allege that if

                                  20   they had been informed of VW’s fraud before agreeing to lease the class vehicles, then they would

                                  21   not have agreed to the leases and so would not have paid these fees. (See, e.g., Compl. ¶ 43

                                  22   (“[T]he Lease committed [named plaintiff Tonya Dreher] to pay a $695 acquisition fee and a $350

                                  23   turn-in/disposition fee at the expiration of the Lease—fees that Plaintiff would never have paid

                                  24   had Plaintiff been informed of the fraud either before or during the course of the Lease.”).)

                                  25          The causal connection between VW’s emissions fraud and Plaintiffs’ payments of these

                                  26   lease acquisition and termination fees is shaky, as Plaintiffs very well may have paid similar fees

                                  27   to lease other cars if they had known about the fraud. Plaintiffs do not allege that these leasing

                                  28   fees were unique to the class vehicles. And it is unlikely, or at best speculative, that those who
                                                                                          17
                                   1   leased class vehicles would have forgone leasing a car altogether if they had known of VW’s

                                   2   fraud. Thus, because Plaintiffs plausibly would have paid similar lease acquisition and

                                   3   termination fees even if they had known of VW’s fraud, Plaintiffs have not shown a “causal

                                   4   connection between [this] injury and the conduct complained of” as required for Article III

                                   5   standing. Lujan, 504 U.S. at 560. But as discussed above, Plaintiffs have established this causal

                                   6   connection for the purchase financing fees.

                                   7   C.     Never Would Have Purchased or Leased Theory of Injury

                                   8          Even if there was no “clean diesel” premium, Plaintiffs contend that they were harmed by

                                   9   VW because they never would have bought or leased the class vehicles in the first place if they

                                  10   had known about the emissions fraud. (See Pls.’ Opp’n at 29 (“[E]ach Plaintiff alleges that he or

                                  11   she ‘would not have purchased or leased their Vehicles had Defendants not concealed the illegal

                                  12   cheat device,’ [citing paragraphs from the complaint], and/or that they ‘would not have purchased’
Northern District of California
 United States District Court




                                  13   the Vehicles ‘had [they] known the true emission levels and gas mileage,’ [citing additional

                                  14   paragraphs].”); see also id. at 31 n. 35 (arguing that “Plaintiffs’ standing does not even hinge on

                                  15   the existence of [a] premium” because they also allege that they “purchased or leased Vehicles

                                  16   that they would otherwise not have purchased”).)

                                  17          This alternative theory of injury may work for former lessees, but it does not work for

                                  18   former owners. The idea behind the theory is that Plaintiffs each spent money to buy or lease a car

                                  19   that they contend they would not have spent if they had known about the emissions fraud. But if

                                  20   the former owners did not pay a “clean diesel” premium (and the corresponding inflated financing

                                  21   fees), then they were not harmed by this expenditure. For if there was no premium, then former

                                  22   owners would have fully recovered the money they paid for the class vehicles (minus depreciation

                                  23   based on standard wear and tear) when they resold the vehicles before they or the public learned of

                                  24   the emissions fraud. Even if they parted with their money, they ultimately got it back. (See

                                  25   Compl. ¶ 4 (acknowledging that, because they sold their class vehicles before VW’s fraud was

                                  26   known, Plaintiffs “might have escaped the additional injury of lost resale value”).)

                                  27          There was no comparable resale in any of the cases on which Plaintiffs rely in arguing that

                                  28   they were injured when they purchased the class vehicles. In Victor v. R.C. Bigelow, Inc., No. 13-
                                                                                        18
                                   1   cv-2976-WHO, 2014 WL 1028881 (N.D. Cal. Mar. 14, 2014), for example, the plaintiffs

                                   2   purchased and consumed Bigelow’s tea before they realized that Bigelow had misrepresented the

                                   3   tea’s health benefits. Having consumed the tea, the plaintiffs had no chance to resell it and

                                   4   recover their loss, so the court held that the plaintiffs had plausibly been injured when they

                                   5   purchased it. See id. at *4. The same happened in Morgan v. Wallaby Yogurt Co., Inc., No. 13-

                                   6   cv-0296-WHO, 2013 WL 5514563, at *3-4 (N.D. Cal. Oct. 4, 2013), except the plaintiffs there

                                   7   purchased and consumed mislabeled yogurt instead of tea.

                                   8          Plaintiffs’ opposition brief contains other analogous cases featuring mislabeled products.

                                   9   (See Pls.’ Opp’n at 18-19.) And even if the products in these other cases were not consumed like

                                  10   the tea in Victor or the yogurt in Morgan, see, e.g., In re Vizio, Inc., Consumer Privacy Litig., 238

                                  11   F. Supp. 3d 1204, 1217 (C.D. Cal. 2017) (smart TVs with misrepresented features), there are no

                                  12   allegations of resale is any of these cases, let alone resale at prices that were not affected by the
Northern District of California
 United States District Court




                                  13   allegedly misleading labels. In short, then, the never-would-have-purchased theory of injury, to

                                  14   the extent it is separated from the “clean diesel” premium, does not work for Plaintiffs who

                                  15   formerly owned class vehicles.

                                  16          The analysis of the never-would-have-purchased theory of injury is different for the former

                                  17   lessees. Because these Plaintiffs never owned the cars, they did not resell them. So they did not

                                  18   have the same opportunity as former owners to recoup their money. It is thus plausible that these

                                  19   Plaintiffs were injured when they paid money to lease vehicles that they otherwise would not have

                                  20   leased but for VW’s emissions fraud. See Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1104 n.3 (9th

                                  21   Cir. 2013) (“We have explained that when, as here, ‘Plaintiffs contend that class members paid

                                  22   more for [a product] than they otherwise would have paid, or bought it when they otherwise would

                                  23   not have done so’ they have suffered an Article III injury in fact.” (emphasis added) (alteration in

                                  24   original) (quoting Mazza v. Am. Honda Motor Co., 666 F.3d 581, 595 (9th Cir. 2012))).

                                  25          VW argues that to prevail on this theory the former lessees need to identify the specific

                                  26   advertisements on which they relied. Without allegations of actual reliance on specific

                                  27   advertisements about emissions, VW contends that Plaintiffs’ assertion that they would not have

                                  28   leased the cars had they known about the emissions fraud is not credible. This particularity
                                                                                          19
                                   1   argument is better directed toward the merits of Plaintiffs’ claims. For purposes of Article III

                                   2   standing, it is sufficient that the named plaintiffs have alleged in general terms that they relied on

                                   3   VW’s advertising that the class vehicles were “environmentally friendly” and had low emissions.

                                   4   (E.g., Compl. ¶ 20.) At the pleading stage, “general factual allegations of injury resulting from the

                                   5   defendant’s conduct” are sufficient. Lujan, 504 U.S. at 561.

                                   6          To the extent that the court in In re Mercedes-Benz Emissions Litigation reached a

                                   7   different result, see No. 16-881 (JLL), 2016 WL 7106020, at *7-8 (D.N.J. Dec. 6, 2016)

                                   8   (concluding that consumers needed to at least identify the medium or category of advertising upon

                                   9   which they relied to satisfy Article III), the Court disagrees with that decision, as have other

                                  10   courts. See Counts v. General Motors, LLC, 237 F. Supp. 3d 572, 586 (E.D. Mich. 2017)

                                  11   (reasoning that Mercedes “blur[red]” the lines between the standing and merits inquiries); In re

                                  12   Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, & Prod. Liab. Litig., 295 F. Supp. 3d 927,
Northern District of California
 United States District Court




                                  13   948 (N.D. Cal. 2018) (not citing to Mercedes but concluding that a particularity requirement of the

                                  14   type adopted there “is at odds with the principle that Article III requires only general factual

                                  15   allegations of injury resulting from the defendant’s conduct at the pleading stage”) (internal

                                  16   quotation marks omitted). Plaintiffs’ general allegations of how they relied on VW’s advertising

                                  17   about low emissions are sufficient to satisfy Article III.4

                                  18          Returning to the theory of injury, even if former lessees are not able to prove that VW

                                  19   charged a premium for the class vehicles, they may be able to prove that they never would have

                                  20   leased the vehicles in the first place but for VW’s emissions fraud, and that they were injured

                                  21   when they parted with their money to do so. Practically, however, this theory may be difficult to

                                  22   prove on a classwide basis. For even though Plaintiffs claim that they would not have leased the

                                  23   cars if they had known about the fraud, they did lease them and almost certainly received value

                                  24   from doing so. It is therefore not plausible that they were injured by the entire amount they paid

                                  25   to lease the class vehicles. See Chrysler, 295 F. Supp. 3d at 958 (rejecting consumers’ theory that

                                  26   they were injured in the amount of “all the money” they spent to purchase vehicles that secretly

                                  27
                                       4
                                  28    Plaintiffs’ motion to file a surreply to further address this particularity argument, which Plaintiffs
                                       assert was first raised by VW in its reply, is DENIED. No further briefing of the issue is needed.
                                                                                          20
                                   1   had high emissions because “their use of the vehicles must be considered”). At this stage in the

                                   2   proceedings, however, the Court cannot reject this theory of injury given the Ninth Circuit’s

                                   3   endorsement of it in Hinojos and Mazza.

                                   4                                                   * * *

                                   5          To summarize the standing analysis:

                                   6         For all Plaintiffs, it is plausible that they overpaid for the class vehicles when they paid a
                                   7          premium for a low-emission vehicle and (in the case of former owners) only received a
                                   8          portion of that premium back through resale because of depreciation, or (in the case of
                                   9          former lessees) did not recover that premium.
                                  10         Former owners were also plausibly injured when they paid inflated financing fees for the
                                  11          class vehicles, but former lessees have not demonstrated that they were plausibly injured
                                  12          by paying lease acquisition and lease termination fees.
Northern District of California
 United States District Court




                                  13         If there was no “clean diesel” premium, former owners were not plausibly injured just by
                                  14          purchasing the class vehicles, but former lessees plausibly were—although the amount of
                                  15          their injury may be difficult to determine.
                                  16                                            III. RICO CLAIMS

                                  17          Plaintiffs allege that VW AG, Audi AG, Bosch GmbH, Bosch LLC, and certain individual

                                  18   defendants participated in racketeering activity that violated § 1962(c) and (d) of RICO. See 18

                                  19   U.S.C. § 1962. VW AG and Audi AG have not yet been served, and the remaining VW

                                  20   defendants (Volkswagen Group of America, Inc. and Audi of America, LLC) have chosen not to

                                  21   address the RICO claims. (See VW Mot. at 14 n.2.) The individual defendants have not filed

                                  22   motions to dismiss and so they also have not addressed the RICO claims. Both Bosch entities,

                                  23   however, have been served and they have moved to dismiss the RICO claims against them on both

                                  24   statutory standing and merits grounds.

                                  25          The Court previously considered and rejected Bosch’s RICO merits arguments in

                                  26   Napleton, a putative class action by VW franchise dealers. See In re Volkswagen “Clean Diesel”

                                  27   Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB (JSC), 2017 WL 4890594, at

                                  28   *17 (N.D. Cal. Oct. 30, 2017) [hereinafter Napleton] (“The Franchise Dealers’ allegations are
                                                                                         21
                                   1   sufficient to satisfy the four elements of their § 1962(c) RICO claim. They have plausibly alleged

                                   2   that Bosch partnered with Volkswagen to implement the defeat device in the affected vehicles, and

                                   3   by doing so participated in the conduct of a years-long enterprise to defraud U.S. regulators and

                                   4   consumers.”); id. at *17 (concluding that the Franchise Dealers’ allegations also support a RICO

                                   5   conspiracy claim against Bosch under § 1962(d)). The same analysis governs here because the

                                   6   allegations of Bosch’s involvement in the emissions fraud are identical. Bosch disagrees with

                                   7   Napleton and explains why in its briefing in this case, but Bosch has not raised any arguments that

                                   8   warrant reconsideration of Napleton.

                                   9          With the RICO merits arguments resolved by Napleton, that leaves RICO standing. To

                                  10   have standing, Plaintiffs must plausibly allege (1) an injury to “business or property” that (2) is

                                  11   “by reason of” Bosch’s alleged RICO violations. Canyon Cty. v. Syngenta Seeds, Inc., 519 F.3d

                                  12   969, 972 (9th Cir. 2008) (quoting 18 U.S.C. § 1964(c)). The Court considers whether Plaintiffs
Northern District of California
 United States District Court




                                  13   have satisfied these requirements below.

                                  14   A.     Injury to “Business or Property”

                                  15          RICO’s injury requirement is narrower than Article III’s, and yet the distinction is

                                  16   immaterial here. By requiring an injury to “business or property,” RICO weeds out cases that are

                                  17   based on only intangible injuries like emotional distress. See Oscar v. Univ. Students Co-op.

                                  18   Ass’n, 965 F.2d 783, 787 (9th Cir. 1992) (holding that plaintiff could not recover for “personal

                                  19   discomfort and annoyance” under RICO). But Plaintiffs do not base their claims on intangible

                                  20   injuries; they base them on financial loss.

                                  21          As the Supreme Court recognized in Reiter v. Sonotone Corp. in interpreting the Clayton

                                  22   Act’s identical injury to “business or property” requirement, “[m]oney, of course, is a form of

                                  23   property,” and so when “a consumer . . . acquir[es] goods or services for personal use, [she] is

                                  24   injured in ‘property’ when the price of those goods or services is artificially inflated by reason of

                                  25   the anticompetitive conduct complained of.” 442 U.S. 330, 338-39 (1979).

                                  26          The same result follows here: Plaintiffs allege that they each paid a premium for something

                                  27   that they did not receive—a vehicle with low emissions—and that they also paid inflated financing

                                  28   fees for the class vehicles. These premiums and overcharges plausibly constitute an injury to their
                                                                                         22
                                   1   “property.” See also Canyon Cty., 519 F.3d at 976 (relying on Reiter in considering a RICO claim

                                   2   and stating that “[i]n the ordinary context of a commercial transaction, a consumer who has been

                                   3   overcharged can claim an injury to her property, based on a wrongful deprivation of her money”).

                                   4          A RICO injury must also be “concrete” or “tangible.” Canyon Cty., 519 F.3d at 975; Diaz

                                   5   v. Gates, 420 F.3d 897, 900 (9th Cir. 2005) (en banc). In the Ninth Circuit, however, this

                                   6   requirement sets “a relatively low threshold.” Chrysler, 295 F. Supp. 3d at 962. As with Article

                                   7   III, Plaintiffs do not need to identify “the amount of damage” so long as “the fact of damage” is

                                   8   based on a plausible theory. Mendoza, 301 F.3d at 1171 (explaining that complex damages

                                   9   questions are best addressed “at a later stage in the proceedings”). Plaintiffs have identified

                                  10   plausible theories of damage here. See Part I, supra.

                                  11          Bosch relies on certain out-of-circuit decisions in which courts have held that when

                                  12   consumers do not receive the benefit of their bargain the injury they suffer is one to their
Northern District of California
 United States District Court




                                  13   expectation interests, not to their “business or property” as RICO requires. See McLaughlin v. Am.

                                  14   Tobacco Co., 522 F.3d 215, 228 (2d Cir. 2008); In re General Motors LLC Ignition Switch Litig.,

                                  15   No. 14–md–2543 JMF, 2016 WL 3920353, at *16 (S.D.N.Y. July 15, 2016). As the district court

                                  16   in Chrysler recently noted, the Supreme Court’s decision in Reiter and the Ninth Circuit’s decision

                                  17   in Canyon County support the opposite: that “when a plaintiff alleges that he or she overpaid for a

                                  18   good or service because of anticompetitive or deceptive conduct, . . . such an injury is one to

                                  19   ‘property,’ not merely ‘expectation interests.’” Chrysler, 295 F. Supp. 3d at 960 (“[Reiter and

                                  20   Canyon County] bind this Court; McLaughlin and General Motors do not.”). The Court therefore

                                  21   does not follow McLaughlin and General Motors here.

                                  22          Bosch also relies on another decision in the General Motors litigation in which the court

                                  23   held that consumers who had sold, traded in, or returned their vehicles prior to GM’s

                                  24   announcement of a recall could not pursue certain state law claims because “[i]n all likelihood, a

                                  25   plaintiff who resold her car before the recall suffered no economic loss damages, as the then-

                                  26   unknown defect could not have affected the resale price.” In re Gen. Motors LLC Ignition Switch

                                  27   Litig., 257 F. Supp. 3d 372, 403 (S.D.N.Y. 2017). This analysis in General Motors mirrors the

                                  28   analysis in Licul, the case VW cites in the Article III standing section of its brief in support of the
                                                                                         23
                                   1   same point. As with Licul, General Motors did not consider the effect of depreciation on the

                                   2   potential resale value of the vehicles and so the decision is not instructive.

                                   3          Finally with respect to former lessees, Bosch argues that their situation is parallel to that of

                                   4   the plaintiff in Oscar, who was an apartment renter that the Ninth Circuit held lacked a cognizable

                                   5   RICO injury. 965 F.2d at 786-87. Due to drug dealing by her neighbors, the renter in Oscar

                                   6   alleged a “decrease in the value of her property.” Id. at 786. The Ninth Circuit held that this

                                   7   theory of injury was not actionable under RICO because the renter “does not own the property on

                                   8   which she lives,” and therefore has lost nothing if the resale value of the property declines. Id. at

                                   9   786-87. The situation here is different. Former lessees of the class vehicles do not base their

                                  10   RICO claims on a decline in value theory; they assert that they overpaid to lease the class vehicles

                                  11   because they paid a premium for something that they did not receive. Under Reiter and Canyon

                                  12   County, overpayment by a consumer is a cognizable RICO injury.
Northern District of California
 United States District Court




                                  13          Plaintiffs have satisfied RICO’s injury to “business or property” requirement.

                                  14   B.     RICO Proximate Cause

                                  15          The civil RICO statute requires plaintiffs “to show that a RICO predicate offense not only

                                  16   was a ‘but for’ cause of [their] injury, but was the proximate cause as well.” Hemi Grp., LLC v.

                                  17   City of N.Y., 559 U.S. 1, 9 (2010) (citation omitted). The “central question” in the RICO

                                  18   proximate cause analysis is “whether the alleged violation led directly to the plaintiff’s injuries.”

                                  19   Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006). Courts consider three nonexhaustive

                                  20   factors in making this assessment:

                                  21                  (1) whether there are more direct victims of the alleged wrongful
                                                      conduct who can be counted on to vindicate the law as private
                                  22
                                                      attorneys general; (2) whether it will be difficult to ascertain the
                                  23                  amount of the plaintiff’s damages attributable to defendant’s
                                                      wrongful conduct; and (3) whether the courts will have to adopt
                                  24                  complicated rules apportioning damages to obviate the risk of
                                                      multiple recoveries.
                                  25

                                  26   Mendoza, 301 F.3d at 1169. Bosch’s proximate cause arguments center on these factors and the
                                  27   Court considers them below.
                                  28
                                                                                         24
                                   1           1.      More Direct Victims Factor

                                   2           With respect to the first factor, Bosch argues that there are three more direct victims of the

                                   3   alleged RICO enterprise: (1) consumers who still owned or leased an affected vehicle when the

                                   4   emissions fraud was publicly disclosed, (2) the regulators (EPA and CARB), and (3) VW dealers.

                                   5           Consumers in the first of these categories were not more direct victims of the alleged

                                   6   RICO enterprise. They may have been deceived at a different point in time and in different

                                   7   amounts, but all consumers who bought or leased the affected vehicles were plausibly deceived,

                                   8   even if they resold the vehicles or completed their leases prior to public disclosure of the

                                   9   emissions fraud. Neither set of consumers is further ahead in the causal chain than the other.

                                  10           The second group, the regulators, were in front of Plaintiffs in the causal chain to some

                                  11   degree: before consumers were deceived into purchasing the class vehicles, the regulators were

                                  12   deceived into certifying them. But the regulators were more like gatekeepers than victims of the
Northern District of California
 United States District Court




                                  13   fraud: they did not lose money from the fraud like consumers did. Compare Bridge v. Phoenix

                                  14   Bond & Indemnity Co., 553 U.S. 653-58 (2008) (concluding that a county treasurer’s office,

                                  15   although deceived by racketeering conduct, was not the direct victim as it did not lose any money

                                  16   from the fraud), with Anza, 547 U.S. at 460 (concluding that a state taxing authority was a more

                                  17   direct victim of racketeering conduct when it was defrauded “out of a substantial amount of

                                  18   money”). Also, Plaintiffs base their RICO claims at least in part on allegations that VW (on

                                  19   behalf of the enterprise) directly deceived consumers into believing that the class vehicles were

                                  20   “clean” and “environmentally friendly,” when they were not. (Compl. ¶ 418.) To prevail on this

                                  21   theory, Plaintiffs would not even need to prove that VW first defrauded EPA and CARB; they

                                  22   would only need to demonstrate that VW defrauded them about certain vehicle attributes. As to

                                  23   this specific deceit, Plaintiffs are clearly the direct victims.

                                  24           The third group, VW dealers, were also in front of Plaintiffs in the causal chain because

                                  25   they sold the class vehicles to Plaintiffs. But if dealers sold the cars for a profit then they would

                                  26   not have been injured by the premium. (See Pls.’ Opp’n at 24 (“Dealers, who by definition resold

                                  27   cars at a profit prior to the fraud’s discovery, did not suffer this [overpayment] injury . . . .”).)

                                  28   Complicating the issue, the VW dealers in Napleton do allege an overpayment RICO injury. If the
                                                                                           25
                                   1   basis for that alleged injury is that dealers did not automatically pass on the entire premium to

                                   2   consumers, then proximate cause could be lacking. Compare Pillsbury, Madison & Sutro v.

                                   3   Lerner, 31 F.3d 924, 930 (9th Cir. 1994) (affirming dismissal of subtenant’s RICO claim against

                                   4   building owner on proximate cause grounds when there was “nothing ‘automatic’” about the pass

                                   5   on of fraudulently raised rents from the master tenant, the directly injured victim, to the

                                   6   subtenant), with Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 139 (2014)

                                   7   (concluding that proximate cause was well pled when there was “very close to a 1:1 relationship”

                                   8   between the direct victim’s and the plaintiff’s injuries).

                                   9          Despite the allegations in Napleton which suggest that VW dealers may have been injured

                                  10   by overpaying for the TDI vehicles, it is appropriate at this stage to presume, as Plaintiffs assert,

                                  11   that dealers passed on the full premium to consumers. There are no allegations to the contrary in

                                  12   Plaintiffs’ complaint. If it turns out otherwise during discovery, Bosch may renew its proximate
Northern District of California
 United States District Court




                                  13   cause challenge. See Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038, 1055 (9th Cir.

                                  14   2008) (concluding that under the circumstances of the RICO case before it the direct-victim and

                                  15   apportionment questions were “factual questions, which we cannot resolve on a Rule 12(b)(6)

                                  16   motion in this case”).

                                  17          Drawing all reasonable inferences in Plaintiffs’ favor, Bosch has not identified a more

                                  18   direct victim of the emissions fraud than Plaintiffs. The first Mendoza factor therefore weighs in

                                  19   favor of proximate cause.

                                  20          2.      Ascertaining Damages Factor

                                  21          The second proximate cause factor requires a non-speculative connection between the

                                  22   plaintiff’s alleged injury and the alleged RICO violation. See Canyon Cty., 519 F.3d at 982 &

                                  23   n.12. Bosch argues that this factor cuts against proximate cause for two reasons. First, Bosch

                                  24   asserts that Plaintiffs do not allege a direct injury “from the fallout of September 18, 2015.”

                                  25   (Bosch Mot., Dkt. No. 4533 at 17.) This argument mistakes the fraud with the later disclosure of

                                  26   the fraud. It was the fraud itself that harmed Plaintiffs, and they have plausibly established a

                                  27   direct connection between their injuries and the fraud: VW deceived them into paying a premium

                                  28   for vehicles that were marketed as “clean” and “environmentally friendly,” but that were not.
                                                                                         26
                                   1           Second, Bosch argues that there is no meaningful way to connect Plaintiffs’ alleged

                                   2   overpayment to any conduct by Bosch. Bosch notes, for example, that there are no allegations that

                                   3   it had any role in determining the prices Plaintiffs paid for their vehicles. Bosch also argues that

                                   4   the decision to charge a premium for the cars was “contrary to the Bosch Defendants’ purported

                                   5   goal to sell more EDC17s, because raising prices typically reduces demand, which would result in

                                   6   fewer EDC17s being sold than if VW charged lower prices for the Affected Vehicles.” (Bosch

                                   7   Mot. at 18 (citation omitted).)

                                   8           Bosch made similar arguments in Chrysler and the court rejected them on grounds that are

                                   9   persuasive. “That the Bosch Defendants are not alleged to have played a role in setting the price

                                  10   for the Class Vehicles,” the Chrysler court reasoned, “does not support” that the Bosch

                                  11   Defendants did not proximately cause the plaintiffs’ injuries. For “[w]hatever price was set, that

                                  12   price was for a defect-free car. That is not what Plaintiffs allege they received. And because the
Northern District of California
 United States District Court




                                  13   Bosch Defendants directly contributed to the Class Vehicles’ defects, they directly contributed to

                                  14   Plaintiffs’ economic injury.” Chrysler, 295 F. Supp. 3d at 967 n.5.

                                  15           The district court in In re Duramax Diesel Litigation, 298 F. Supp. 3d 1037 (E.D. Mich.

                                  16   2018), also rejected similar arguments by Bosch. The plaintiffs there alleged that they each paid a

                                  17   premium for diesel vehicles that GM marketed as having low emissions, but which utilized Bosch

                                  18   defeat devices and actually emitted NOx at levels that exceeded EPA’s limit. See id. at 1045-48,

                                  19   1050. The district court reasoned that the plaintiffs allegedly “overpaid for their vehicles because

                                  20   Bosch worked closely with GM to install working defeat devices in the Duramax vehicles.” Id. at

                                  21   1053. The court also noted that “Bosch has provided no authority for the proposition that a RICO

                                  22   defendant may avoid liability simply by identifying a separate action by its codefendant which

                                  23   partially contributed to the plaintiff’s injury (especially, when, as here, the Plaintiffs allege that the

                                  24   RICO Defendants worked together to cause the injury).” Id. at 1074-75.

                                  25           Plaintiffs have identified a non-speculative connection between their alleged overpayment

                                  26   injuries and the alleged RICO violations by Bosch. The second Mendoza factor also weighs in

                                  27   favor of proximate cause.

                                  28
                                                                                          27
                                   1          3.      Risk of Double Recoveries Factor

                                   2          Finally, Bosch argues that Plaintiffs’ RICO claims create a risk of double recoveries and

                                   3   will lead to difficult apportionment questions because the injuries asserted are tied to vehicles “for

                                   4   which, by definition, compensation has already been provided by the VW Defendants and the

                                   5   Bosch Defendants to other parties”—namely, to consumers who owned or were leasing the

                                   6   vehicles when the fraud was disclosed. (Bosch Mot. at 18.)

                                   7          Plaintiffs’ case will not necessarily led to apportionment problems, as the prior consumer

                                   8   settlements valued the affected vehicles based on their trade-in values immediately before the

                                   9   fraud was disclosed, not based on their values when they were brand new. (See Dkt. Nos. 2102 at

                                  10   6, 3229 at 8.) So to the extent a portion of the premium depreciated before the fraud was

                                  11   disclosed, consumers in those settlements would not have recovered that portion of the premium.

                                  12   Also, Plaintiffs seek to recover certain fees that they paid. These fees do not overlap with the
Northern District of California
 United States District Court




                                  13   damages that were recovered by consumers in the earlier class settlements.

                                  14          Practically, it may be difficult to identify with precision the portion of the premium that

                                  15   Plaintiffs did not recover, and this difficultly may pose a risk of double recoveries. But that

                                  16   outcome is not certain at this stage. Whether Plaintiffs’ claims pose a serious risk of multiple

                                  17   recoveries is a factual question that should be resolved in later proceedings. See Newcal, 513 F.3d

                                  18   at 1055 (refusing to address the apportionment factor at the motion to dismiss stage because it

                                  19   raised factual questions). This factor currently weighs in favor of proximate cause.

                                  20          All three of the Mendoza factors weigh in favor of proximate cause. As a result, proximate

                                  21   cause is well pled.

                                  22                                                   * * *

                                  23          Plaintiffs’ allegations are sufficient to support that Bosch engaged in racketeering activity

                                  24   in violation of RICO, and that Plaintiffs suffered a concrete injury to their property “by reason” of

                                  25   this activity. The RICO claims against Bosch are well pled.5

                                  26
                                       5
                                  27     Bosch also argues that the Court lacks personal jurisdiction over Bosch GmbH. The arguments
                                       that Bosch raises on this point are the same arguments that it raised in Napleton. The Court
                                  28   rejected those arguments in Napleton and does so again here. See Napleton, 2017 WL 4890594, at
                                       *17-18 (concluding that the exercise of personal jurisdiction over Bosch GmbH comports with due
                                                                                        28
                                   1                                       IV. STATE LAW CLAIMS

                                   2          Plaintiffs contend that VW violated the consumer protection and false advertising laws of

                                   3   21 states. These laws generally prohibit companies from misrepresenting the characteristics of

                                   4   their goods to consumers, whether through affirmative misrepresentations or by concealing

                                   5   material facts about the goods. Plaintiffs assert that VW violated these laws in both ways.

                                   6          For their affirmative misrepresentation claims, Plaintiffs generally allege that VW

                                   7   misrepresented its vehicles “as legal, reliable, environmentally clean, efficient, and of high

                                   8   quality.” (E.g., Compl. ¶ 542 (California CLRA claim); ¶ 576 (Connecticut CUTPA claim); ¶ 592

                                   9   (Illinois CFA claim).) More specific examples include that VW advertised that the Jetta TDI

                                  10   “Clean Diesel” had “Ultra low emissions,” that VW’s TDI technology “help[ed] reduce sooty

                                  11   emissions by up to 90% compared to previous diesel engines,” and that VW’s “Clean diesel

                                  12   vehicles meet the strictest EPA standards in the U.S.” (Compl. ¶¶ 290, 300, 302.) These
Northern District of California
 United States District Court




                                  13   representations were false, Plaintiffs assert, because VW’s vehicles only operated in a low-

                                  14   emission mode during testing and did not comply with EPA regulations. (E.g., Compl. ¶¶ 542-44,

                                  15   576-77, 592-94.)

                                  16          As for the concealment claims, Plaintiffs allege that VW failed to disclose and actively

                                  17   concealed that “the Clean Diesel engine systems were not EPA-compliant and used software that

                                  18   caused the vehicles to operate in a low-emission test mode only during emissions testing.” (E.g.,

                                  19   Compl. ¶ 527 (Arizona CFA claim); see also Compl. ¶ 609 (Maryland CPA claim); ¶ 688 (New

                                  20   Jersey CFA claim).)

                                  21          VW argues that the state law claims cannot proceed because (1) they are preempted by the

                                  22   Clean Air Act, (2) they are not well pled, and (3) several of them have other deficiencies (such as

                                  23   expired statues of limitations) or are subject to pre-suits requirements that Plaintiffs have not

                                  24   satisfied or state bars on class actions. These issues are considered below.

                                  25   A.     Preemption

                                  26          Congress can preempt state law either expressly, by enacting a statute that prohibits states

                                  27

                                  28   process because “Bosch and Volkswagen are alleged to have intentionally designed the defeat
                                       device to evade U.S. emission requirements”).
                                                                                     29
                                   1   from regulating certain conduct, or implicitly, either by occupying a given field with so much

                                   2   federal law that it is reasonable to conclude that Congress did not intend for states to regulate in

                                   3   that field, or by enacting federal law that conflicts with state law. See Chae v. SLM Corp., 593

                                   4   F.3d 936, 941 (9th Cir. 2010) (discussing the three forms of preemption). In considering whether

                                   5   state law is preempted under any of these theories, “the purpose of Congress is the ultimate

                                   6   touchstone.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996). Congressional purpose is

                                   7   discerned from the language of the preemption clause, if there is one, and the “structure and

                                   8   purpose of the statute as a whole.” Id. at 486.

                                   9          With respect to implied preemption, there is a presumption against preemption when “a

                                  10   statute regulates a field traditionally occupied by states.” Atay v. Cty. of Maui, 842 F.3d 688, 699

                                  11   (9th Cir. 2016). One of these traditionally state-occupied fields is the field of “consumer

                                  12   protection laws.” Chae, 593 F.3d at 944. No presumption against preemption is applied when
Northern District of California
 United States District Court




                                  13   considering express preemption because the focus is instead “on the plain wording of the clause,

                                  14   which necessarily contains the best evidence of Congress’ pre-emptive intent.” Puerto Rico v.

                                  15   Franklin Cal. Tax-Free Tr., 136 S. Ct. 1938, 1946 (2016). And yet when a preemption clause can

                                  16   be interpreted in more than one way, “courts ordinarily accept the reading that disfavors pre-

                                  17   emption.” McClellan v. I-Flow Corp., 776 F.3d 1035, 1039 (9th Cir. 2015) (quoting Altria Grp.,

                                  18   Inc. v. Good, 555 U.S. 70, 77 (2008)).

                                  19          1.      Express Preemption

                                  20          VW invokes all three forms of preemption—express, field, and conflict preemption. With

                                  21   respect to express preemption, VW argues that the state law claims are preempted by Section

                                  22   209(a) of the Clean Air Act. In relevant part, Section 209(a) states that

                                  23                  No State or any political subdivision thereof shall adopt or attempt to
                                  24                  enforce any standard relating to the control of emissions from new
                                                      motor vehicles or new motor vehicle engines subject to this part.
                                  25
                                       42 U.S.C. § 7543(a).
                                  26
                                              VW contends that 209(a) preempts the state law claims because, as VW puts it, “the
                                  27
                                       fundamental misconduct underlying all the claims is the sale of vehicles that failed to meet the
                                  28
                                                                                         30
                                   1   federal standards promulgated by the EPA.” (VW Reply, Dkt. No. 4934 at 32 (internal quotation

                                   2   marks omitted).) Framed in this way, VW asserts that Plaintiffs are using state law to “attempt to

                                   3   enforce” federal “standard[s] relating to the control of emissions from new motor vehicles.” 42

                                   4   U.S.C. § 7543(a). Plaintiffs respond that 209(a) does not bar their claims because they are not

                                   5   attempting to enforce the types of standards covered 209(a), but rather are attempting to enforce

                                   6   laws that prohibit deceiving consumers.

                                   7          The federal standards at issue, which are found in regulations promulgated by EPA

                                   8   pursuant to the Clean Air Act, bar the use of “defeat devices” in, and limit NOx emissions from,

                                   9   new motor vehicles. See 40 C.F.R. §§ 86.1803–01, 86.1809–10(a), 86.1811–04. As VW notes,

                                  10   Plaintiffs assert in multiple sections of their complaint (sometimes directly and other times

                                  11   indirectly) that VW violated these standards. (See, e.g., Compl. ¶¶ 2, 207, 324, 343-44, 355, 359-

                                  12   360.) And VW argues that Plaintiffs “effectively seek to use state law to penalize Volkswagen for
Northern District of California
 United States District Court




                                  13   producing engines which failed to comply with the Federal standards promulgated pursuant to the

                                  14   CAA.” (VW Reply at 32.)

                                  15          Although Plaintiffs refer to these federal standards in their complaint, ultimately their state

                                  16   law claims are not an attempt to enforce them. This is because the state law claims require proof

                                  17   of both more and less than what is required to enforce the federal standards.

                                  18          First, all of the state law claims require proof of some conduct above and beyond what is

                                  19   required to prove a violation of the federal standards. To prevail on their state law claims,

                                  20   Plaintiffs must prove that VW lied to them, or that VW deceived them by concealing material

                                  21   information about the class vehicles. (See, e.g., Compl. ¶¶ 540-42 (basing California CLRA claim

                                  22   on allegations of misrepresentations and concealment of material facts concerning the class

                                  23   vehicles).) No similar showing that VW deceived consumers is needed to prove noncompliance

                                  24   with EPA’s NOx emission and defeat device standards. That Plaintiffs’ state law claims require a

                                  25   showing of more than what is required for a violation of the federal standards suggests that the

                                  26   claims are not an attempt to enforce those standards.6

                                  27
                                       6
                                  28     The same was not the case for the state law claims in Wyoming. There the only conduct by VW
                                       that gave rise to the State’s tampering claims was VW’s installation of a defeat device in its
                                                                                        31
                                   1          Second, not only do the state law claims require proof of more than what is required to

                                   2   prove a violation of the federal standards, but they also do not require proof of a regulatory

                                   3   violation to succeed. Plaintiffs could prove, for example, that VW lied when it said that the class

                                   4   vehicles had “[u]ltra low emissions” (Compl. ¶ 290) by showing that the vehicles’ actual

                                   5   emissions were far above the industry average and thus not “ultra low.” Proof that emissions

                                   6   exceeded federal limits would not be necessary. Nor would proof that VW installed an EPA-

                                   7   prohibited “defeat device” in the class vehicles be needed for Plaintiffs to prevail on their

                                   8   fraudulent concealment theory. Plaintiffs could instead prove, without reference to EPA’s defeat

                                   9   device definition, that VW installed and concealed software in the cars that reasonable consumers

                                  10   would have wanted to know about.

                                  11          To be sure, this second point does not apply to some of the alleged misrepresentations. For

                                  12   example, to prove that VW lied when it represented in advertising that its vehicles “me[t] the
Northern District of California
 United States District Court




                                  13   strictest EPA standards in the U.S.” (Compl. ¶ 302), Plaintiffs would need to prove the opposite—

                                  14   that the class vehicles did not meet EPA standards. If Plaintiffs proceed by basing their claims on

                                  15   statements like this one, their claims get closer to the line of “attempting to enforce” standards

                                  16   relating to the control of emissions from new motor vehicles. But at least some of the

                                  17   representations do not pose this problem—including the “[u]ltra low emissions” representation

                                  18   highlighted above.

                                  19          For a consumer to “attempt to enforce” the federal standards at issue here, one would

                                  20   expect that the consumer would need to attempt to prove that those standards were violated. But

                                  21   Plaintiffs do not need to make such a showing to prevail on their state law claims. Not only that,

                                  22   but to prevail Plaintiffs need to prove that VW deceived them, which is conduct that is not

                                  23   required to prove that VW violated the federal standards. These are key differences which show

                                  24   that Plaintiffs’ state law claims are not an “attempt to enforce” standards relating to the control of

                                  25

                                  26

                                  27   vehicles; no showing that VW deceived the State or consumers was required. See In re
                                       Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig. (“Wyoming”), 264 F.
                                  28   Supp. 3d 1040, 1044-45, 1056-57 (N.D. Cal. 2017).

                                                                                         32
                                   1   emissions from new motor vehicles.7

                                   2          Five courts have considered the same 209(a) preemption argument that VW raises here in

                                   3   other “clean” or “eco” diesel consumer fraud cases. All five, on substantially the same two

                                   4   grounds highlighted above, have held that 209(a) does not preempt consumers’ fraud based

                                   5   claims. See Chrysler, 295 F. Supp. 3d at 993-94 (“[T]he wrongful conduct being targeted by

                                   6   [consumers] is not [Fiat Chrysler’s] failure to comply with federal law (the CAA), but rather [Fiat

                                   7   Chrysler’s] deceit about the vehicles’ emissions. . . . Furthermore, Plaintiffs may establish their

                                   8   . . . claims without proving a violation of the CAA. For example, Plaintiffs could prove that the

                                   9   Class Vehicles are not environmentally friendly (contrary to the ‘EcoDiesel’ label) by offering

                                  10   evidence as to how much NOx is spewed into the air when the vehicles are in regular use and then

                                  11   offering expert testimony as to how that amount of NOx poses risks to health and safety.”);

                                  12   Duramax, 298 F. Supp. 3d at 1062 (“Plaintiffs can prevail without showing that the subject
Northern District of California
 United States District Court




                                  13   vehicles violate EPA regulations. The gravamen of their state law claims is that they purchased a

                                  14   vehicle which polluted at levels far greater than a reasonable consumer would expect. . . . And,

                                  15   importantly, Plaintiffs allege that this disparity results from a nondisclosed vehicle component

                                  16   which is inherently deceptive . . . .”); Felix v. Volkswagen Grp. of Am., Inc., 2017 WL 3013080, at

                                  17   *6 (N.J. Super. Ct. App. Div. July 17, 2017) (“[P]laintiffs do not seek to enforce an EPA emission

                                  18   standard . . . . It may well be that plaintiffs will prove their vehicles failed to comply with EPA

                                  19   emission standards, something VW has publicly acknowledged, but the gravamen of plaintiffs’

                                  20   complaint centers on VW’s alleged deceitful, fraudulent practices, and its alleged breach of a duty

                                  21   not to mislead consumers.”); accord Counts, 237 F. Supp. 3d at 588-92; In re Volkswagen “Clean

                                  22   Diesel” Litigation, 94 Va. Cir. 189, 2016 WL 10880209, at *5-6 (2016).

                                  23
                                       7
                                  24     A helpful point of reference is Blockburger’s “same offense” test, which courts use to determine
                                       whether there are two offenses or one for Double Jeopardy purposes. There are two separate
                                  25   offenses under Blockburger if each “requires proof of a fact which the other does not.” United
                                       States v. Overton, 573 F.3d 679, 691 (9th Cir. 2009) (citation omitted). That test is satisfied here:
                                  26   Plaintiffs’ state law claims require proof that VW deceived consumers, while an action for
                                       violation of federal emission standards does not. And an action to enforce federal emission
                                  27   standards requires proof of specific regulatory violations, while Plaintiffs’ state law claims do not.
                                       Because of the need to prove different facts, it is sensible to view Plaintiffs’ state law claims and
                                  28   claims for violation of the federal standards as separate. The former is not an “attempt to enforce”
                                       the latter.
                                                                                          33
                                   1          VW’s only argument for why these five cases are distinguishable is that the plaintiffs in

                                   2   these cases, unlike Plaintiffs here, still owned or were still leasing the affected vehicles when news

                                   3   broke that the manufacturers may have installed defeat devices in the vehicles. VW does not

                                   4   explain how this distinction would impact the preemption analysis; it is instead an argument for

                                   5   why Plaintiffs may not have been injured, which was discussed above. Rather than addressing the

                                   6   five decisions that have directly rejected VW’s 209(a) preemption argument, VW instead relies on

                                   7   Morales v. Trans World Airlines, Inc., 504 U.S. 374 (1992), and Jackson v. General Motors Corp.,

                                   8   770 F. Supp. 2d 570 (S.D.N.Y. 2011), two decisions that it contends support preemption. Neither

                                   9   case does.

                                  10          In interpreting a different express preemption provision, Morales held that the phrase

                                  11   “relating to,” which also appears in 209(a), is indicative of “a broad pre-emptive purpose.” 504

                                  12   U.S. at 383. That holding is not helpful to VW here because there is no question that the EPA
Northern District of California
 United States District Court




                                  13   standards at issue “relate to” the control of emissions from new motor vehicles. What is at issue is

                                  14   whether Plaintiffs’ state law claims are an “attempt to enforce” those standards. Morales’s

                                  15   interpretation of “relating to” does not address this issue and therefore does not further VW’s

                                  16   209(a) preemption argument.

                                  17          VW also relies on Jackson, 770 F. Supp. 2d 570, a case in which local transit employees

                                  18   brought design defect and failure to warn claims against the manufacturers of city buses because

                                  19   the buses failed to comply with federal emission standards. Id. at 572-73. The court held that

                                  20   both claims were preempted by 209(a) because they were “premised on failure to meet the federal

                                  21   standards,” id. at 574, and clearly “related to” the control of emissions from motor vehicles, id. at

                                  22   577.

                                  23          The claims in Jackson are distinguishable from the fraud-based claims here because the

                                  24   Jackson claims were based entirely on noncompliance with federal emission standards. That is,

                                  25   the Jackson plaintiffs asserted that the defendants’ buses were defective because they did not meet

                                  26   federal emission standards; and the failure to warn claim appeared to be based on a failure to warn

                                  27   about this defect. See id. at 577 (“[W]here ‘failure to warn claims are themselves premised on

                                  28   defective design claims found to be preempted, the . . . failure to warn claims are also preempted
                                                                                         34
                                   1   by federal law.’”) (omission in original). Plaintiffs here, in contrast, can prevail on their claims

                                   2   without establishing that the class vehicles violated federal standards. Jackson, then, does not

                                   3   support VW’s express preemption argument.8

                                   4          Plaintiffs’ state law claims are not an “attempt to enforce” federal standards relating to the

                                   5   control of emissions from new motor vehicles because they require proof of both more and less

                                   6   than what is required to prevail on claims to enforce those standards. The state law claims

                                   7   therefore are not preempted by 209(a) of the Clean Air Act.9

                                   8          2.      Implied Preemption

                                   9          VW alternatively argues that the state law claims are impliedly preempted under both field

                                  10   and conflict preemption principles. Under either theory VW’s burden is high, for as noted above,

                                  11   “consumer protection laws have traditionally been in state law enforcement hands.” Chae, 593

                                  12   F.3d at 944. As an area falling within the traditional powers of the states, there is a presumption
Northern District of California
 United States District Court




                                  13   that these powers “will not be superseded absent a ‘clean and manifest purpose of Congress.’” Id.

                                  14   (quoting Wyeth v. Levine, 555 U.S. 555 (2009)).

                                  15          VW has not identified such a clear and manifest purpose by Congress to preempt consumer

                                  16   fraud claims simply because the claims touch on representations about motor vehicle emissions.

                                  17   To be sure, as the Supreme Court noted in Washington v. General Motors Corp., “Congress has

                                  18   largely pre-empted the field with regard to ‘emissions from new motor vehicles’ and motor vehicle

                                  19   fuels and fuel additives.” 406 U.S. 109, 114 (1972) (citations omitted). But the state law claims

                                  20   here are ultimately about VW’s lies about vehicle emissions, not about the emissions themselves.

                                  21          VW has not identified any authority supporting that Congress intended for federal law to

                                  22

                                  23   8
                                         All five of the “clean” or “eco” diesel decisions cited above also distinguished Jackson on this
                                  24   basis. See, e.g., Chrysler, 295 F. Supp. 3d at 997 (“In Jackson, the common law claim was based
                                       on injury resulting from noncompliance with federal emissions standard[s]. In contrast, in the
                                  25   instant case, the injury from the misrepresentation claims is based on the deceptive acts of
                                       Defendants, not the noncompliance with federal emissions standards per se . . . .”); Duramax, 298
                                  26   F. Supp. 3d at 1062 (citing Jackson as an example of where plaintiffs’ claims “were predicated on
                                       proving noncompliance with EPA regulations”).
                                  27   9
                                        Having concluded that the state law claims are not preempted by 209(a), the Court does not
                                  28   consider an alternative argument made by Plaintiffs: that 209(a) applies only to claims by states
                                       and political subdivisions, not by individuals.
                                                                                       35
                                   1   leave no room for states to regulate falsehoods about emissions that are directed toward

                                   2   consumers. VW’s field preemption argument is therefore not compelling. See Chrysler, 295 F.

                                   3   Supp. 3d at 1002 (rejecting a similar field preemption argument and reasoning that “[n]othing

                                   4   suggests Congress intended to broadly preempt the field of deception, even deception which

                                   5   pertains to emissions.”).

                                   6          With respect to conflict preemption, VW argues that Plaintiffs’ state law claims stand as an

                                   7   obstacle to Congress’s objectives because the claims “seek to impose remedies beyond those

                                   8   provided by federal law for the same conduct that the EPA is charged with addressing.” (VW

                                   9   Mot. at 51.) The shortcoming with this argument is that it again conflates the conduct at issue.

                                  10   Plaintiffs’ claims are based on VW’s deceit of consumers, which is not the “same conduct that the

                                  11   EPA is charged with addressing.” (Id.) See Duramax, 298 F. Supp. 3d at 1064 (“The EPA is

                                  12   tasked with environmental protection, not consumer protection. Defendants have not provided
Northern District of California
 United States District Court




                                  13   ‘any basis to conclude[] that a significant federal regulatory goal of the CAA is consumer

                                  14   protection from false advertising claims regarding emissions compliance, vehicle efficiency, or

                                  15   implementation of new emissions technology.’”).

                                  16          Because the remedies that Plaintiffs seek are tied to conduct that EPA is not responsible for

                                  17   regulating, Plaintiffs’ claims do not stand as an obstacle to Congress’s objectives in regulating

                                  18   motor vehicle emissions. See Chrysler, 295 F. Supp. 3d at 1003 (rejecting a similar conflict

                                  19   preemption challenge and reasoning that consumers were not seeking remedies “for the same

                                  20   conduct that the EPA is charged with addressing”).10

                                  21                                                  * * *

                                  22          Plaintiffs’ state law claims, which are all based on VW’s misrepresentations to consumers

                                  23   and VW’s concealment of material facts from consumers, are not expressly or impliedly

                                  24

                                  25   10
                                          In Hillsborough, by contrast, the Counties’ tampering claims were based on VW’s installation
                                  26   of a defeat device in its vehicles and VW’s post-sale software changes to its defeat device. EPA
                                       was clearly responsible for regulating that conduct, and EPA indeed did investigate and penalize
                                  27   it. The Counties’ tampering claims, unlike those here, were therefore duplicative of EPA’s
                                       enforcement claims and were impliedly preempted by the Clean Air Act. See In re Volkswagen
                                  28   “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig. (“Hillsborough”), 310 F. Supp. 3d
                                       1030, 1040-47 (N.D. Cal. 2018).
                                                                                        36
                                   1   preempted by the Clean Air Act.

                                   2   B.     Rule 9(b)

                                   3          Although Plaintiffs’ state law claims are not preempted, the affirmative misrepresentation

                                   4   allegations do not currently satisfy Rule 9(b). Rule 9(b) applies to the state law claims because

                                   5   they are based on “a unified course of fraudulent conduct.” Kearns v. Ford Motor Co., 567 F.3d

                                   6   1120, 1125 (9th Cir. 2009). To satisfy the rule, the allegations of fraud “must be accompanied by

                                   7   ‘the who, what, when, where, and how of the misconduct charged.’” Id. at 1124. “[U]nadorned

                                   8   references to [an] advertising campaign and marketing materials” do not meet these requirements.

                                   9   Yastrab v. Apple Inc., 173 F. Supp. 3d 972, 978 (N.D. Cal. 2016).

                                  10          In Kearns, for example, a consumer alleged that Ford violated California’s UCL and

                                  11   CLRA by making false and misleading statements about the safety and reliability of its certified

                                  12   pre-owned vehicles. 567 F.3d at 1122-23. Among the alleged misrepresentations by Ford were
Northern District of California
 United States District Court




                                  13   statements about the rigors of its certified pre-owned vehicle inspections. The plaintiff generally

                                  14   alleged that he was exposed to these representations through Ford’s sales materials and a televised

                                  15   national marketing campaign. Id. at 1123. In affirming dismissal of the complaint for failure to

                                  16   satisfy Rule 9(b), the Ninth Circuit explained that the complaint lacked sufficient detail about the

                                  17   particular circumstances surrounding these representations. “Nowhere in the [complaint] does

                                  18   Kearns specify what the television advertisements or other sales material specifically stated. Nor

                                  19   did Kearns specify when he was exposed to them or which ones he found material.” Id. at 1126.

                                  20          The allegations here also lack sufficient detail about the particular circumstances

                                  21   surrounding VW’s misrepresentations to Plaintiffs. For example, Alabama plaintiff Jennifer

                                  22   Nemet alleges only that the class vehicle she purchased could not deliver the “advertised”

                                  23   combination of low emissions, high performance, and fuel economy. (Compl. ¶ 20.) She does not

                                  24   identify when and where she saw this advertising, what type of advertising it was, or what the

                                  25   advertising actually represented. Many of the other named plaintiffs make the exact same

                                  26   advertising allegations that Nemet does.11

                                  27
                                       11
                                  28     (E.g., Compl. ¶ 29 (California Plaintiff); Compl. ¶ 63 (Georgia Plaintiff); Compl. ¶ 66 (Illinois
                                       Plaintiff); Compl. ¶ 95 (New Jersey Plaintiff); Compl. ¶ 99 (New York Plaintiff); Compl. ¶ 136
                                                                                        37
                                   1          Other named plaintiffs reference advertising about “‘Clean Diesel’ technology” (e.g.,

                                   2   Compl. ¶ 25 (Arizona Plaintiff); Compl. ¶ 58 (Connecticut Plaintiff)) and “environmental[]

                                   3   friendl[iness]” (Compl. ¶ 45 (California Plaintiff); Compl. ¶ 73 (Massachusetts Plaintiff)). Like

                                   4   Nemet, these named plaintiffs do not identify when and where they saw this advertising, what type

                                   5   of advertising it was, or the specifics of what was represented.

                                   6          Some named plaintiffs offer more detail. For example, California plaintiff Eddie Field

                                   7   alleges that he decided to purchase a 2009 VW Jetta TDI because the vehicle “was reported to

                                   8   have superior gas mileage, stunning performance, and was being called the ‘Green Car of the

                                   9   Year.’” (Compl. ¶ 33.) Unlike Nemet, Field does identify what was represented—“Green Car of

                                  10   the Year”—but like Nemet, Field does not identify when and where he saw this advertising. The

                                  11   allegations also suggest that Field interpreted “Green Car of the Year” as a representation of good

                                  12   fuel efficiency. (See id. (“Plaintiff was extremely frustrated and disappointed by the Vehicle’s
Northern District of California
 United States District Court




                                  13   actual gas mileage compared to the advertised gas mileage.”).) But there are no well-pled

                                  14   allegations supporting that the vehicles did not obtain advertised fuel efficiency levels. Field’s

                                  15   allegations therefore muddle the claims somewhat and also do not appear particular enough to

                                  16   satisfy Rule 9(b).

                                  17          To be sure, the complaint does detail specific advertisements and marketing materials that

                                  18   were part of VW’s “clean diesel” campaign. (See e.g., Compl. ¶¶ 290-95 (detailing specific

                                  19   display advertisements); ¶¶ 296-99 (detailing specific television advertisements); ¶¶ 300-08

                                  20   (detailing specific print brochures).) And many of these advertisements touted the TDI vehicles’

                                  21   low emissions. (See, e.g., Compl. ¶ 290 (“Ultra low emissions. Jetta TDI Clean Diesel.”); ¶¶ 296-

                                  22   99 (television advertising debunking myth that “diesel is dirty”); ¶ 301 (advertising that TDI

                                  23   technology “help[s] reduce emissions by up to 90% compared to previous diesels”).) Lacking,

                                  24   though, are allegations that any named plaintiff saw these advertisements and relied on the

                                  25   promises contained within them.

                                  26          Multiple courts in this district have held that such linking allegations are required to satisfy

                                  27

                                  28
                                       (Texas Plaintiff); Compl. ¶ 142 (Utah Plaintiff).)
                                                                                        38
                                   1   Rule 9(b). See, e.g., Chrysler, 295 F. Supp. 3d at 987 (“While the [complaint] does refer to

                                   2   [Fiat’s] website and some blogs operated by a [Fiat] entity, there is no allegation that any named

                                   3   plaintiff actually saw the website or blogs, or any promises contained therein, regarding fuel

                                   4   economy and performance.”) (citations omitted); Yastrab, 173 F. Supp. 3d at 978 (“unadorned

                                   5   references to [an] advertising campaign and marketing materials” do not satisfy Rule 9(b)).

                                   6   Plaintiff has not identified any caselaw to the contrary.

                                   7           Fraudulent omission claims, like fraudulent misrepresentation claims, are subject to Rule

                                   8   9(b). See Kearns, 567 F.3d at 1127. But Plaintiffs do identify the specifics of what VW failed to

                                   9   disclose: (1) that “the Clean Diesel engine systems were not EPA-compliant,” and (2) that the

                                  10   class vehicles “used software that caused the vehicles to operate in low-emission test mode during

                                  11   emissions testing.” (Compl. ¶ 527.) VW does not argue that these allegations are insufficient to

                                  12   satisfy Rule 9(b).
Northern District of California
 United States District Court




                                  13                                                    * * *

                                  14           Plaintiffs’ misrepresentation claims do not satisfy Rule 9(b). These claims are dismissed

                                  15   with leave to amend. Plaintiffs’ omission claims satisfy Rule 9(b) and so will not be dismissed on

                                  16   these grounds.

                                  17   C.      Rule 8(a)

                                  18           For each state law claim, VW also contends that Plaintiffs have failed to plausibly plead

                                  19   the required elements of damages and proximate causation so as to satisfy Rule 8(a). With respect

                                  20   to certain state law claims, VW also asserts that Plaintiffs have failed to sufficiently plead the

                                  21   element of reliance. In evaluating if the complaint satisfies Rule 8(a), the relevant question is

                                  22   whether it “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is

                                  23   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

                                  24   Twombly, 550 U.S. 544, 570 (2007)).

                                  25           1.       Damages

                                  26           VW correctly notes that a plaintiff may suffer an Article III injury and yet fail to

                                  27   adequately plead damages for purposes of a particular cause of action. See Krottner v. Starbucks

                                  28   Corp., 406 F. App’x 129, 131 (9th Cir. 2010) (“[O]ur holding that Plaintiffs–Appellants pled an
                                                                                          39
                                   1   injury-in-fact for purposes of Article III standing does not establish that they adequately pled

                                   2   damages for purposes of their state-law claims.”).

                                   3          The reason for this distinction is that certain causes of action may require a particular type

                                   4   of injury, such as economic damages, while Article III is less restrictive. See, e.g., Denney v.

                                   5   Deutsche Bank AG, 443 F.3d 253, 264-65 (2d Cir. 2006) (noting that exposure alone to toxic

                                   6   substances “has been held sufficient to satisfy the Article III injury-in-fact requirement,” even

                                   7   though “exposure alone may not provide sufficient ground for a claim under state tort law”);

                                   8   Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 324 (2011) (explaining that California’s UCL

                                   9   has a loss of “money or property” requirement that “renders standing under [the UCL]

                                  10   substantially narrower than federal standing under article III”).

                                  11          Having made this point, however, VW does not convincingly explain how the distinction

                                  12   applies here. Plaintiffs allege that they have suffered economic injury through overpayment, and
Northern District of California
 United States District Court




                                  13   VW has not pointed to any state law claim in the complaint for which an overpayment injury

                                  14   would not be actionable. Instead, as in the section of VW’s brief addressing Article III, VW

                                  15   argues that the overpayment injury is not well pled because “Plaintiffs have not adequately pled

                                  16   any premium related to NOx emissions, and even if they had they would have recovered that

                                  17   amount when they sold their vehicles.” (VW Mot. at 53-54.)

                                  18          As discussed above, Plaintiffs’ premium allegations are sufficient because they support

                                  19   that Plaintiffs paid a premium for low emissions generally, which would reasonably include low

                                  20   NOx emissions. Further, the allegations support that Plaintiffs were not able to recover the full

                                  21   amount of the emissions premium through resale because the lessee Plaintiffs did not have the

                                  22   opportunity to resell their vehicles and the purchaser Plaintiffs plausibly did not recover a portion

                                  23   of the premium because of depreciation. Plaintiffs’ premium allegations not only satisfy Article

                                  24   III’s injury-in-fact requirement, but they also satisfy the damages element of their state law claims.

                                  25          2.      Proximate Cause

                                  26          The common law rule of proximate cause has been incorporated into many state consumer

                                  27   protection laws. See, e.g., Lorenzo v. Qualcomm Inc., No. 08-cv-2124 WQH, 2009 WL 2448375,

                                  28   at *6 (S.D. Cal. Aug. 10, 2009) (interpreting California’s UCL as requiring a showing of
                                                                                        40
                                   1   proximate cause); Muir v. Playtex Prod., LLC, 983 F. Supp. 2d 980, 987 (N.D. Ill. 2013) (noting

                                   2   that a claim under Illinois’s Consumer Fraud and Deceptive Business Practices Act requires a

                                   3   showing of proximate cause). The proximate cause requirement “generally bars suits for alleged

                                   4   harm that is ‘too remote’ from the defendant’s unlawful conduct.” Lexmark, 572 U.S. at 133.

                                   5          In asserting that proximate cause is not well pled, VW restates arguments that it raised in

                                   6   the Article III section of its brief. The main point VW makes is that if Plaintiffs’ overpayment

                                   7   injury is not fairly traceable to VW’s conduct (Article III), then it follows that the same injury also

                                   8   was not proximately caused by VW’s conduct (state law). As noted above, VW’s Article III

                                   9   arguments are not persuasive. The Court therefore concludes that Plaintiffs’ injuries are not too

                                  10   remote from VW’s conduct to satisfy the state law proximate cause requirements.

                                  11          3.      Reliance

                                  12          VW argues that Plaintiffs have failed to sufficiently allege reliance as required under
Northern District of California
 United States District Court




                                  13   Arizona, California, New York, North Carolina, Pennsylvania, and Virginia law because the

                                  14   complaint does not identify the misrepresentations or omissions on which each named plaintiff

                                  15   personally relied.

                                  16          Plaintiffs respond first by challenging VW’s assessment of the complaint, which Plaintiffs

                                  17   contend includes “explicit allegations that Plaintiffs and Class members relied on VW’s

                                  18   misrepresentations.” (Pls.’ Opp’n at 44.) Plaintiffs’ characterization of their allegations is not

                                  19   accurate. As discussed above in the analysis of Rule 9(b), the complaint only vaguely references

                                  20   an “advertised” combination of low emissions, high performance and fuel economy, and other

                                  21   “Clean Diesel” advertising on which the named plaintiffs relied. And although the complaint does

                                  22   include more detail about VW’s marketing campaign—including allegations about specific

                                  23   display, television, and brochure advertisements—Plaintiffs do not allege that any of the named

                                  24   plaintiffs actually saw and relied on these advertisements.

                                  25          Plaintiffs respond by suggesting that less detail is required to plead reliance under the laws

                                  26   of the states at issue than is needed to satisfy Rule 9(b), particularly when, as here, there are

                                  27   allegations of a pervasive, market-wide fraud. There is support for this point, at least under the

                                  28   laws of some of the states at issue. See, e.g., Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d
                                                                                         41
                                   1   979, 985-86 (9th Cir. 2015) (explaining that to state a claim under California’s UCL and FAL

                                   2   based on false advertising, “it is necessary only to show that members of the public are likely to be

                                   3   deceived” (quoting In re Tobacco II Cases, 46 Cal. 4th 298, 312 (2009))). But the pleading

                                   4   requirements for reliance are at times imprecise and vary depending on the state laws at issue.

                                   5          Ultimately, the Court does not need to delve into the state laws on reliance at this point.

                                   6   For even if the state law reliance standards can be satisfied with allegations that are less specific

                                   7   than those needed to satisfy Rule 9(b), Plaintiffs must satisfy Rule 9(b) to bring these claims in

                                   8   federal court. See Kearns, 567 F.3d at 1125 (“It is well-settled that the Federal Rules of Civil

                                   9   Procedure apply in federal court, ‘irrespective of the source of the subject matter jurisdiction, and

                                  10   irrespective of whether the substantive law at issue is state or federal.’” (quoting Vess v. Ciba–

                                  11   Geigy Corp. USA, 317 F.3d 1097, 1102 (9th Cir. 2003))).

                                  12          Plaintiffs have not satisfied Rule 9(b) as to the affirmative misrepresentation claims.
Northern District of California
 United States District Court




                                  13   Further, if Plaintiffs eventually do satisfy Rule 9(b), those same allegations may be sufficient to

                                  14   satisfy the actual reliance requirements under the state laws at issue. The Court therefore will not

                                  15   consider the reliance issue as to the affirmative misrepresentation claims at this time.

                                  16          The omission claims are different. Those claims satisfy Rule 9(b), as Plaintiffs have

                                  17   identified the specific omissions at issue: VW’s failure to disclose that (1) “the Clean Diesel

                                  18   engine systems were not EPA-compliant,” and (2) that the class vehicles “used software that

                                  19   caused the vehicles to operate in a low-emission test mode only during emissions testing.”

                                  20   (Compl. ¶ 527.) VW argues, however, that these allegations are insufficient to establish reliance

                                  21   under Arizona, California, New York, North Carolina, Pennsylvania, and Virginia law.

                                  22          Pleading reliance on an omission is not a particularly difficult burden. Under California

                                  23   law, a plaintiff may do so simply by alleging “that, had the omitted information been disclosed,

                                  24   one would have been aware of it and behaved differently.” Daniel v. Ford Motor Co., 806 F.3d

                                  25   1217, 1225 (9th Cir. 2015) (quoting Mirkin v. Wasserman, 5 Cal. 4th 1082 (1993)). The named

                                  26   plaintiffs from California have included such allegations in their complaint. (See, e.g., Compl.

                                  27   ¶ 45 (California plaintiff Adam Schell alleges that he “absolutely would not have purchased [two

                                  28   class vehicles] had Defendants not concealed the illegal cheat device”).) VW has not cited to any
                                                                                         42
                                   1   authority suggesting that more is required to plead reliance on an omission under the laws of the

                                   2   other states at issue. And the named plaintiffs from those other states make similar allegations.

                                   3   (See, e.g., Compl. ¶ 109 (North Carolina plaintiff Mark Miller alleges that “had Defendants not

                                   4   concealed the illegal cheat device . . . [he] would have purchased the regular model and not the

                                   5   diesel model, or [he] would have purchased a different vehicle altogether”).) For the omission

                                   6   claims, then, Plaintiffs’ allegations are sufficient to satisfy the reliance element under the laws of

                                   7   the states in question.12

                                   8   D.      Miscellaneous State Law Issues

                                   9           VW lastly argues that certain state law claims should be dismissed because (1) the relevant

                                  10   statutes of limitations have expired, (2) certain states bar or place limits on class actions to enforce

                                  11   their consumer protection laws, (3) Plaintiffs have not satisfied two states’ pre-suit requirements,

                                  12   and (4) Plaintiffs lack statutory standing under another state’s consumer protection laws because
Northern District of California
 United States District Court




                                  13   they do not allege a commercial injury. These arguments are considered below.

                                  14           1.      Expired Statutes of Limitations – Arizona and Oregon

                                  15           VW argues that Plaintiffs’ claims under Arizona’s Consumer Fraud Act and Oregon’s

                                  16   Unlawful Trade Practices Act should be dismissed for failure to file suit within the limitations

                                  17   periods set by those laws. Claims under both of those laws are subject to a one-year statute of

                                  18   limitations, which ordinarily begins to run from the date when the defrauded party discovers the

                                  19   fraud, or with reasonable diligence could have discovered the fraud. See Or. Rev. Stat.

                                  20   § 646.638(6); Alaface v. Nat’l Inv. Co., 892 P.2d 1375, 1380 (Ariz. Ct. App. 1994).

                                  21           Plaintiffs filed this lawsuit on August 9, 2017, almost two years after EPA informed the

                                  22   public in the fall of 2015 about VW’s emissions fraud. On first impression, then, their Arizona

                                  23   and Oregon claims appear to be time barred. Plaintiffs, however, argue that the limitations period

                                  24   for these claims was tolled by way of American Pipe because Plaintiffs were named as class

                                  25
                                       12
                                  26     In VW’s reply, it cites to Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1141-42 (9th Cir.
                                       2012), in arguing that Plaintiffs have failed to plead reliance with respect to their omission claims.
                                  27   (VW Reply at 37.) Wilson did not address what is needed to plead reliance; the decision instead
                                       addressed when a duty to disclose arises under California law. VW has not argued that it lacked a
                                  28   duty to disclose its emissions cheating software to consumers, and so the Court will not address
                                       the duty element at this time.
                                                                                          43
                                   1   members in other complaints, including the PSC’s timely February 2016 consolidated class action

                                   2   complaint.

                                   3          American Pipe established that “the commencement of the original class suit tolls the

                                   4   running of the statute [of limitations] for all purported members of the class who make timely

                                   5   motions to intervene after the court has found the suit inappropriate for class action status.”

                                   6   American Pipe & Const. Co. v. Utah, 414 U.S. 538, 553 (1974). “A contrary rule,” the Court

                                   7   reasoned, “would deprive Rule 23 class actions of the efficiency and economy of litigation which

                                   8   is a principal purpose of the procedure.” Id. For without tolling “[p]otential class members would

                                   9   be induced to file protective motions to intervene or to join in the event that a class was later found

                                  10   unsuitable.” Id.

                                  11          In Crown, Cork, the Court clarified that American Pipe applies not only to putative class

                                  12   members who make timely motions to intervene, but also to class members who “prefer to bring
Northern District of California
 United States District Court




                                  13   an individual suit rather than intervene . . . . once the economics of a class action [are] no longer

                                  14   available.” Crown, Cork & Seal Co., Inc. v. Parker, 462 U.S. 345, 350 (1983). The Court

                                  15   explained that a failure to extend American Pipe to subsequent individual actions would result in

                                  16   “a needless multiplicity of actions” filed by class members seeking to preserve their individual

                                  17   claims, which is “precisely the situation that Federal Rule of Civil Procedure 23 and the tolling

                                  18   rule of American Pipe were designed to avoid.” Id. at 351.

                                  19          Determining whether American Pipe applies here is not straightforward. For one thing, the

                                  20   circumstances are fairly unique. Class certification was not denied in the PSC’s consumer class

                                  21   action; instead, class certification was granted and three consumer settlements were reached.

                                  22   Unlike the class actions in American Pipe and Crown, Cork, then, the PSC’s class action was

                                  23   successful. The hiccup is that Plaintiffs were not included in the PSC-led settlements because the

                                  24   PSC pared down the settlement class definitions so as not to include persons who had sold their

                                  25   TDI vehicles or completed their TDI leases before September 18, 2015. (See Dkt. Nos. 2102,

                                  26   3229 at 4-5.) As a result, Plaintiffs did not share in the success of those settlements, even though

                                  27   they came within the original class definition in the PSC’s consolidated complaint.

                                  28          The parties have not cited to any decision addressing American Pipe’s application is a
                                                                                         44
                                   1   situation like this. Further complicating the matter are two other legal issues.

                                   2          First, this past June the Supreme Court held that American Pipe tolling does not apply to

                                   3   new class actions that are filed after certification of an earlier class action is denied. See China

                                   4   Agritech, Inc. v. Resh, 138 S. Ct. 1800, 1804 (2018). The Court in China Agritech reasoned that

                                   5   “[t]he ‘efficiency and economy of litigation’ that support tolling of individual claims do not

                                   6   support maintenance of untimely successive class actions,” for “any additional class filings should

                                   7   be made early on, soon after the commencement of the first action seeking class certification.” Id.

                                   8   at 1806 (citation omitted). China Agritech was decided after the pending motions to dismiss were

                                   9   fully briefed and so neither side has addressed its effect here.

                                  10          Second, state statutes of limitations and tolling rules are viewed as substantive not

                                  11   procedural law, and so American Pipe’s application turns on whether the relevant state courts—

                                  12   here the highest state courts of Arizona and Oregon—would apply the rule. See Albano v. Shea
Northern District of California
 United States District Court




                                  13   Homes Ltd. P’ship, 634 F.3d 524, 530 (9th Cir. 2011) (explaining that “[f]ederal courts must abide

                                  14   by a state’s tolling rules,” and inquiring whether a state supreme court “would adopt the rule of

                                  15   American Pipe/Crown, Cork”).13 Plaintiffs have not cited to any authority from Arizona or

                                  16   Oregon which would support that the highest courts in those states would apply American Pipe

                                  17   tolling to permit follow-on class actions past the expiration of the statute of limitations.

                                  18          Given that the parties’ briefing did not address several important issues on American

                                  19   Pipe’s application here, the Court will not resolve the statute of limitations dispute at this time.

                                  20   Plaintiffs will need to amend their complaint to cure the Rule 9(b) deficiencies detailed above. If

                                  21   VW moves to dismiss the amended complaint, the parties should brief the American Pipe issue in

                                  22   more detail at that time.

                                  23          2.      Class Action Barred or Limited – Mississippi and Utah

                                  24          VW argues that Plaintiffs’ claims for violation of Mississippi’s Consumer Protection Act

                                  25   are barred by a provision of the Act that prohibits bringing claims as class actions. See Miss.

                                  26   Code Ann. § 75-24-15(4). VW also contends that Plaintiffs’ claims under Utah’s Consumer Sales

                                  27
                                       13
                                  28      American Pipe itself addressed a federal antitrust suit, Crown, Cork addressed a Title VII civil
                                       rights suit, and China Agritech addressed a federal securities suit.
                                                                                         45
                                   1   Practices Act are limited because, although the complaint seeks “statutory damages,” the Act

                                   2   limits damages that can be sought in class actions to “actual damages.” Utah Code Ann. § 13-11-

                                   3   19(4)(a).

                                   4          Whether these state-law limits on class actions apply in federal court depends on (1)

                                   5   whether they conflict with Rule 23, (2) if they do conflict, whether the application of Rule 23

                                   6   would “abridge, enlarge, or modify any substantive right” in violation of the Rules Enabling Act,

                                   7   28 U.S.C. § 2072(b), and (3) if they do not conflict, whether they are part of state substantive law

                                   8   or procedural law. See Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393,

                                   9   398 (2010); id. at 417 (Stevens, J., concurring in part).

                                  10          The Court will not make these determinations at this stage. VW’s arguments focus on

                                  11   whether Plaintiffs can pursue class claims under certain state consumer laws, not on whether the

                                  12   claims themselves are well pled. Only the second question is at issue in a Rule 12(b)(6) motion to
Northern District of California
 United States District Court




                                  13   dismiss. The Court will therefore wait until the class certification stage to address whether

                                  14   Mississippi’s and Utah’s class action limits apply.

                                  15          3.      Pre-Suit Requirements – Mississippi and Texas

                                  16                  a.      Mississippi

                                  17          VW also argues that Plaintiffs’ Mississippi CPA claims fail because Plaintiffs do not allege

                                  18   that they have participated in a pre-suit settlement program approved by the Mississippi Attorney

                                  19   General, as required by the CPA. See Miss. Code Ann. § 75-24-15(2). Whether this pre-suit

                                  20   requirement applies in federal court is also subject to the Shady Grove framework laid out above.

                                  21   Unlike for the class action limits discussed above, the Court will address whether the pre-suit

                                  22   requirement applies in federal court at this time. For if it does apply, then Plaintiffs’ Mississippi

                                  23   CPA claims cannot go forward until Plaintiffs comply with it.

                                  24          Plaintiffs argue that the pre-suit requirement does not apply because it conflicts with Rule

                                  25   23. It does not. The pre-suit requirement does not single out class actions; it applies to “any

                                  26   private action” brought under the Mississippi CPA. Id. As a result, it does not “attempt[] to

                                  27   answer the same question” as Rule 23. Shady Grove, 559 U.S. at 399. To be sure, if the pre-suit

                                  28   requirement applies in federal court and is not satisfied, then Plaintiffs’ claims for violation of the
                                                                                         46
                                   1   Mississippi CPA cannot be certified as a class action. But that is because the claims will be

                                   2   dismissed, not because the pre-suit requirement restricts class actions in a manner that conflicts

                                   3   with Rule 23.

                                   4          Having determined that Mississippi’s pre-suit requirement does not conflict with Rule 23,

                                   5   the next question that must be addressed is whether the requirement is substantive or procedural

                                   6   for Erie purposes. See Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996). The

                                   7   answer to that question turns on whether application of the requirement is outcome determinative

                                   8   in the sense that failure to apply it would be likely to lead to forum-shopping and an “inequitable

                                   9   administration of the laws.” Hanna v. Plumer, 380 U.S. 460, 468 & n.9 (1965). If the state law is

                                  10   outcome determinative in this sense, it should be applied in federal court unless it is outweighed

                                  11   by “countervailing federal interests.” Gasperini, 518 U.S. at 432.

                                  12          VW argues that Mississippi’s pre-suit requirement falls into what the Seventh Circuit has
Northern District of California
 United States District Court




                                  13   labeled as a class of “pretty easy cases” in which a state rule is substantive and ought to be applied

                                  14   by federal courts sitting in diversity. S.A. Healy Co. v. Milwaukee Metro. Sewerage Dist., 60 F.3d

                                  15   305, 310 (7th Cir. 1995). This class of cases includes those that involve the application of state

                                  16   rules that, “though undeniably ‘procedural’ in the ordinary sense of the term, [are] limited to a

                                  17   particular substantive area, such as contract law.” Id. When a state rule is limited in this manner,

                                  18   the Seventh Circuit in Healy reasoned that “the state’s intention to influence substantive outcomes

                                  19   is manifest and would be defeated by allowing parties to shift their litigation into federal court

                                  20   unless the state’s rule was applied there as well.” Id.

                                  21          The Ninth Circuit has not expressly adopted the Healy rule, although several district courts

                                  22   in the circuit have applied it. See, e.g., Thomas v. Hickman, No. CV F 06-0215 AWI SMS, 2006

                                  23   WL 2868967, at *40 (E.D. Cal. Oct. 6, 2006) (applying Healy and concluding that a California

                                  24   rule that set certain procedural requirements for obtaining punitive damages in professional

                                  25   negligence cases was substantive for Erie purposes); Comput. Econ., Inc. v. Gartner Grp., 50 F.

                                  26   Supp. 2d 980, 992 (S.D. Cal. 1999) (applying Healy and concluding that California’s heightened

                                  27   pleading rule for misappropriation of trade secrets claims should be applied in federal court).

                                  28          The Court follows these decisions as it finds Healy persuasive and consistent with the
                                                                                         47
                                   1   recognized fact that states may at times use procedural rules to make it more difficult to bring

                                   2   certain types of claims, which is a policy decision that is bound up in state substantive law. See

                                   3   Shady Grove, 559 U.S. at 420 (Stevens, J., concurring) (“Congress has not mandated that federal

                                   4   courts dictate to state legislatures the form that their substantive law must take. And were federal

                                   5   courts to ignore those portions of substantive state law that operate as procedural devices, it could

                                   6   in many instances limit the ways that sovereign States may define their rights and remedies.”);

                                   7   Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 556 (1949) (concluding that a state

                                   8   procedural law that required plaintiffs in certain shareholder derivative actions to post a bond

                                   9   before suing furthered a state crafted substantive scheme and should be applied in federal court).

                                  10           Applying Healy here, Mississippi’s pre-suit requirement should be applied in federal court.

                                  11   The requirement is not a general rule that applies to any cause of action brought in Mississippi

                                  12   state court, but instead is a specific rule that applies to private actions for violation of Mississippi’s
Northern District of California
 United States District Court




                                  13   CPA. The pre-suit requirement is also part of the same section of the CPA that bars CPA class

                                  14   actions and that provides that defendants in CPA actions may recover attorneys’ fees if the court

                                  15   determines that the claims were frivolous. See Miss. Code Ann. § 75-24-15(3)–(4). Although

                                  16   touching on procedure, these sections appear to reflect policy decisions by Mississippi that are

                                  17   bound up with state substantive law.

                                  18           Given that Mississippi’s pre-suit requirement is tied specifically to State CPA claims, the

                                  19   Court will apply it in this case. And because Plaintiffs have not demonstrated that they have

                                  20   complied with the pre-suit requirement, which requires them to engage in “an informal dispute

                                  21   settlement program approved by the [Mississippi] Attorney General,” Miss. Code Ann. § 75-24-

                                  22   15(2), their claims for violation of Mississippi’s CPA are dismissed without prejudice.

                                  23                   b.      Texas

                                  24           VW also contends that Plaintiffs did not comply with the notice requirement under Texas’s

                                  25   Deceptive Trade Practices Act. Before filing a DTPA claim for damages against any person, the

                                  26   requirement instructs that the consumers seeking to pursue the claim must provide “written notice

                                  27   to the person at least 60 days before filing the suit.” Tex. Bus. & Com. Code § 17.505(a).

                                  28           Though “undeniably ‘procedural’ in the ordinary sense of the term,” Healy, 60 F.3d at 310,
                                                                                          48
                                   1   Texas’s notice requirement is found in, and only applies to, suits for violation of the DTPA. Thus,

                                   2   like Mississippi’s, Texas’s DTPA notice requirement reflects “the state’s intention to influence

                                   3   substantive outcomes.” Id.; see also Shady Grove, 559 U.S. at 420 (Stevens, J., concurring). The

                                   4   notice requirement therefore applies in federal court.

                                   5          Plaintiffs do not suggest that they complied with the 60-day notice requirement. But they

                                   6   contend that an exception applies because “notice [was] rendered impracticable by reason of the

                                   7   necessity of filing suit in order to prevent the expiration of the statute of limitations.” Tex. Bus. &

                                   8   Com. Code § 17.505(b). The Court agrees that the exception applies.

                                   9          The limitations period for a Texas DTPA claim is two years. See Tex. Bus. & Com. Code

                                  10   § 17.565. By the time Plaintiffs filed this suit, in early August 2017, they were within 60 days of

                                  11   when the limitations period reasonably could have been expected to expire given that EPA’s

                                  12   Notice of Violation to VW was made public on September 18, 2015. (Compl. ¶ 2.) Sixty days’
Northern District of California
 United States District Court




                                  13   notice was therefore not practicable at the time Plaintiffs filed suit, making them eligible for the

                                  14   §17.505(b) exception. The Court will not abate the DTPA claims.

                                  15          4.      Statutory Standing – Ohio

                                  16          Courts are split on whether consumers have standing to sue under Ohio’s Deceptive Trade

                                  17   Practices Act. The text of the law seems broad enough to cover actions by consumers,14 but the

                                  18   majority of courts to address the issue have reasoned that Ohio’s DTPA is substantially similar to

                                  19   section 43(a) of the Lanham Act, which applies only to commercial injuries. See Greene v.

                                  20   Gerber Prod. Co., 262 F. Supp. 3d 38, 63 (E.D.N.Y. 2017) (summarizing the split between courts

                                  21   in Ohio and noting that the majority have favored the commercial injury restriction).

                                  22          A straightforward rule applies here. Although several federal district courts in Ohio have

                                  23   held that consumers have standing under the DTPA, the Ohio Court of Appeals has held that

                                  24   consumers do not have standing under the DTPA because of similarities between the DTPA and

                                  25   the Lanham Act. See Dawson v. Blockbuster, Inc., No. 86451, 2006 WL 1061769, at *3-4 (Ohio

                                  26
                                       14
                                  27     Ohio’s DTPA authorizes actions by any “person” who is injured by, or is likely to be damaged
                                       by, a person who commits a deceptive trade practice. ORC § 4165.03(A)(1)–(2). A “person” is
                                  28   defined under the DTPA to include “an individual, corporation, government, governmental
                                       subdivision or agency” or “any other legal or commercial entity.” Id. § 4165.01(D).
                                                                                       49
                                   1   Ct. App. Mar. 16, 2006) (affirming dismissal of a DTPA claim because the plaintiff was not a

                                   2   commercial entity), cert. denied, 110 Ohio St. 3d 1442 (2006).

                                   3            When a state’s highest court has yet to address a state law issue, and when “there is no

                                   4   convincing evidence that the state supreme court would decide differently, a federal court is

                                   5   obligated to follow the decisions of the state’s intermediate appellate courts.” Teleflex Med. Inc. v.

                                   6   Nat’l Union Fire Ins. Co. of Pittsburgh, 851 F.3d 976, 982 (9th Cir. 2017) (citation omitted).

                                   7   There is no convincing evidence that the Ohio Supreme Court would decide the DTPA consumer

                                   8   standing issue differently than the Ohio Court of Appeals did. This Court therefore follows the

                                   9   Ohio Court of Appeals and holds that Plaintiffs lack standing to pursue their Ohio DTPA claims.

                                  10   See Greene, 262 F. Supp. 3d at 63-64 (conducting a similar analysis and concluding that Ohio’s

                                  11   DTPA does not confer standing upon consumers).

                                  12                                              V. CONCLUSION
Northern District of California
 United States District Court




                                  13         The Court GRANTS in part and DENIES in part Defendants’ motions to dismiss.

                                  14   (1)      Plaintiffs have Article III standing.

                                  15   (2)      Their RICO claims against Bosch are well pled.

                                  16   (3)      Their state law claims are not preempted.

                                  17   (4)      Their state law misrepresentation claims do not currently satisfy Rule 9(b); their omission

                                  18            claims do. Plaintiffs have leave to amend the misrepresentation claims.

                                  19   (5)      The damages and proximate cause elements of Plaintiffs’ state law claims are well pled.

                                  20            Reliance is also well pled as to the omission claims. The Court defers considering the

                                  21            reliance element for the misrepresentation claims until Plaintiffs are able to correct their

                                  22            pleadings to satisfy Rule 9(b).

                                  23   (6)      The Court defers resolving whether Plaintiffs are entitled to American Pipe tolling for their

                                  24            Arizona and Oregon claims. The parties should address the issues highlighted in this order

                                  25            with respect to American Pipe’s application in any briefing of motions to dismiss an

                                  26            amended complaint.

                                  27   (7)      The Court will not determine whether Mississippi’s and Utah’s class action limitations

                                  28            apply in federal court at the pleading stage.
                                                                                          50
                                   1   (8)    Mississippi’s pre-suit requirement applies, and because Plaintiffs have not complied with it

                                   2          their Mississippi CPA claims are dismissed without prejudice.

                                   3   (9)    The Texas DTPA claims will not be abated.

                                   4   (10)   Plaintiffs lack statutory standing to bring their claims under Ohio’s DTPA.

                                   5                                                  * * *

                                   6          Plaintiffs shall file an amended complaint no later than 30 days after this order is entered.

                                   7   With their amended complaint, Plaintiffs shall also file a separate statement explaining how they

                                   8   intend to prove (1) the portion of the “clean diesel” premium that was for a low-emission vehicle,

                                   9   and (2) the portion of the premium that depreciated.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 3, 2018

                                  12
Northern District of California
 United States District Court




                                                                                                    CHARLES R. BREYER
                                  13                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        51
